mineral lease and OPTION TO PURCHASE

This MINERAL LEASE AND OPTION TO PURCHASE (“Agreement” together with all
exhibits hereto) is entered into as of this 23rd day of March, 2015 (the
“Effective Date”) by and between BARRICK BULLFROG INC., (“Barrick Bullfrog”) a
Delaware corporation, and ROCKY MOUNTAIN MINERALS CORP., (“Rocky Mountain”) a
Nevada corporation and a wholly-owned subsidiary of Bullfrog Gold Corp., a
Delaware corporation. Bullfrog Gold Corp. joins this Agreement for purposes of
transferring the shares of Bullfrog Gold Corp. as set forth in Sections 6.2 and
6.3. Barrick Gold Corporation, a corporation organized under the laws of the
Province of Ontario, Canada, joins this Agreement for purposes of receiving the
shares of Bullfrog Gold Corp. as set forth in Sections 6.2 and 6.3. Barrick
Bullfrog, Rocky Mountain, Bullfrog Gold Corp., and Barrick Gold Corporation may
individually be referred to as a “Party” and collectively as the “Parties.”

RECITALS

A. Barrick Bullfrog is the recorded and beneficial owner of an undivided 100.00%
interest in 6 patented mining claims, 20 unpatented mining claims, and 8 mill
site claims as described in Exhibit A attached hereto, which together with all
ores, minerals, surface and mineral rights, and the right to explore for, mine
and remove the same, and all water rights and improvements, easements, licenses,
rights-of-way and other interests appurtenant thereto, which collectively with
the Data described below, are referred as the “Properties.”

B. Rocky Mountain, who owns or controls the rights to the Rocky Mountain Lands
as described in Parts I and II of Exhibit B attached hereto, desires to lease
the Properties from Barrick Bullfrog and Barrick Bullfrog desires to lease the
Properties to Rocky Mountain on the terms and conditions contained in this
Agreement. Standard Gold Corp., a Nevada corporation and wholly-owned subsidiary
of Bullfrog Gold Corp., owns or controls the rights to the Standard Gold Lands,
which are adjacent to or near the Rocky Mountain Lands and the Properties as
described in Parts III and IV of Exhibit B attached hereto.

C. Rocky Mountain desires to obtain from Barrick Bullfrog the option to purchase
the Properties from Barrick Bullfrog and Barrick Bullfrog desires to grant the
Option to Rocky Mountain, subject to preexisting overriding royalty on a portion
of the Properties, a reserved gross proceeds royalty, and Back-in Right, as
provided herein.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Barrick Bullfrog and Rocky Mountain agree as follows:

1.                  DEFINITIONS

1.1              General Terms. The words “hereby,” “herein,” “hereof,”
“hereunder” and words of similar import refer to this Agreement as a whole
(including the Exhibits) and not merely to the specific section, paragraph or
clause in which such word appears. All references herein to Sections and
Exhibits shall be deemed references to Sections and Exhibits to this Agreement.
Wherever used in this Agreement (including the Exhibits) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”

 

 

1.2              Specific Terms. The following terms, wherever used in this
Agreement, shall have the meanings set forth below:

(a)                “Affiliate” means any individual, partnership, joint venture,
limited liability company, corporation or other form of enterprise that directly
or indirectly controls, is controlled by, or is under common control with a
party to this Agreement. For purposes of the preceding sentence, “control” means
possession, directly or indirectly, of the power to direct or cause direction of
management and policies through ownership of voting securities, contract, voting
trust or otherwise.

(b)               “Area of Interest” means the area depicted on the map included
as Exhibit C that consists of lands within one and one-half mile of the
Properties in Exhibit A;

(c)                “Back-in Right” has the meaning given in Section 6.7;

(d)               “Back-in Right Agreement” means the Back-in right Agreement
attached as Exhibit D hereto, which shall be executed by Rocky Mountain and
Barrick Bullfrog at the Closing;

(e)                “Closing” means the date to be mutually agreed upon between
the parties pursuant to Section 6.2;

(f)                “Data” means all information and knowledge, in whatever form,
paper, electronic or otherwise, generated from the Properties, or provided by
Barrick under Section 3.2 below and related to Barrick Bullfrog’s other lands
within the Area of Interest, including but not limited to geologic information,
drill core, drill logs with survey coordinates and elevations, blast hole maps,
mine plans, topographic base maps, geophysical information, geochemical reports,
environmental reports, baseline data and approved permits, metallurgical
reports, land status maps, title documents, feasibility reports, and any other
relevant information useful toward the exploration, development and production
on the lands described below. The Data shall be sourced from Barrick Bullfrog’s
files;

(g)               “Memorandum of Agreement” means the memorandum of agreement
summarizing the terms of this Agreement referenced in Section 12.10 and attached
to this Agreement as Exhibit I;

(h)               “Minerals” shall mean any products of value derived from the
Properties;

(i)                 “Mining Operations” means every kind of work done on or in
respect of the Properties or the product derived from the Properties during the
Term by, on the behalf of or under the direction of Rocky Mountain including the
work of assessment, geophysical, geochemical and geological surveys, studies and
mapping, investigating, drilling, designing, examining, equipping, improving,
surveying, bulk sampling and processing such samples, shaft-sinking, raising,
cross-cutting and drifting, searching for, digging, trucking, sampling, working
and procuring minerals, including stone, crushed rock or aggregate, ores and
metals, land surveying and bringing any mining claims to lease or patent, the
construction and maintenance of necessary access roads, drill site preparation,
and all other work usually considered to be prospecting, exploration,
development and mining work, provided however that until the Option

 

 

is exercised and the Closing occurs, Rocky Mountain may not store waste rock or
other waste materials on the Properties; in paying wages and salaries of workers
engaged in the work and in supplying food, lodging, transportation and other
reasonable needs of the workers including the costs of creating and maintaining
a camp on or near the Properties; in paying assessments or premiums for workers’
compensation insurance, contributions for unemployment insurance or other pay
allowances or benefits customarily paid in the district to those workers; in
paying rentals, license renewal fees, taxes and other governmental charges
required to keep the Properties in good standing in accordance with the laws of
the County of Nye, State of Nevada, United States, including the costs of claim
renewal fees and permits; in purchasing or renting plant, buildings, machinery,
tools, appliances, equipment or supplies and in installing, erecting, detaching
and removing them; mining, milling, concentrating, rehabilitation, reclamation
and environmental protection, including the cost of resolving any environmental
problems associated with the work on the Properties including from creating
drill sites or access roads that may affect any grounds or waters surrounding
the Properties as may be required by any governmental agency or otherwise, and
in the management of any work which may be done on the Properties or in any
other respect necessary for the due carrying out of the prospecting, exploration
and development work;

(j)                 “Notice of Non-Responsibility” means the notice described in
Subsection 5.3(c) that is attached to this Agreement as Exhibit E;

(k)               “Operator” means the Party having the right to conduct Mining
Operations on the Properties pursuant to Subsection 5.1(i) or Section 6.7;

(l)                 “Option” means the right granted by Barrick Bullfrog to
Rocky Mountain pursuant to Section 6.1 to acquire up to a 100.00% undivided
right, title, and interest in and to the Properties;

(m)             “Project Work Commitment” has the meaning given in Subsection
5.1(b);

(n)               “Properties” has the meaning given in the first recital of
this Agreement, as more particularly listed in Exhibit A and described and
depicted on the map included in Exhibit A;

(o)               “Quitclaim Deed” means the quitclaim and royalty deed
referenced in Subsection 6.3(b) and attached to this Agreement as Exhibit G;

(p)               “Rocky Mountain Lands” means the lands listed in Part I of
Exhibit B and described and depicted on the map included in Part II of Exhibit
B;

(q)               “Royalty” means the percentage of gross proceeds referenced in
Section 6.4 and determined and calculated as described in Exhibit G attached to
this Agreement;

(r)                 “Share Delivery” has the meaning given in Section 6.2;

(s)                “Standard Gold Lands” means the lands listed in Part III of
Exhibit B and described and depicted on the map included in Part IV of Exhibit
B;

 

 

(t)                 “Term” has the meaning given in Section 4; and

(u)               “Working Right” has the meaning given in Subsection 5.1(a).

1.3              Headings. The headings of this Agreement and the exhibits are
solely for convenience of reference and do not affect the interpretation of it
or define, limit or construe the contents of any provision of this Agreement.

1.4              Number and Gender. Words importing the singular number shall
include the plural and vice versa, words importing the neuter gender shall
include the masculine and feminine genders, and words importing persons shall
include firms and corporations and vice versa.

1.5              Governing Law. This Agreement and the rights and obligations
and relations of the parties shall be governed by and construed in accordance
with the laws of the State of Nevada and the federal laws of the United States
applicable therein, without regard for any conflict of laws or choice of laws
principles that require or permit the application of the law of any other
jurisdiction. The parties agree that the courts of the State of Nevada shall
have jurisdiction to entertain any action or other legal proceedings based on
any provisions of this Agreement. Each party attorns and consents to the
jurisdiction of the state and federal courts of the State of Nevada.

1.6              Currency. All references to currency in this Agreement are
references to the lawful currency of the United States unless otherwise
specifically stated.

2.                  REPRESENTATIONS AND WARRANTIES

2.1              Barrick Bullfrog’s Representations and Warranties. Barrick
Bullfrog represents and warrants to Rocky Mountain that:

(a)                Barrick Bullfrog has been duly incorporated and validly
exists as a corporation in good standing under the laws of the State of
Delaware;

(b)               Barrick Bullfrog is the registered and beneficial owner and,
at the time of transfer to Rocky Mountain of the Properties, it will be the
registered and beneficial owners of the Properties free and clear of all liens,
charges and claims of others, save and except the Royalty, with the additional
exception of an overriding royalty as described in Section 9, and no taxes or
rentals are due in respect of any thereof;

(c)                To the knowledge of Barrick Bullfrog, the patented and
unpatented mining and mill site claims that comprise the Properties have been
duly and validly located and recorded, and are in good standing in County of
Nye, Nevada, and such other applicable regulatory agency having jurisdiction
over the Properties, except that Barrick Bullfrog makes no representation or
warranty with respect to discoveries on the Properties or the mining claims
therein;

(d)               There are no known adverse claims or challenges against or to
the ownership of or title of the Properties, nor to the knowledge of Barrick
Bullfrog is there any

 

 

basis therefore, and there are no outstanding agreements or options to acquire
or purchase the Properties or any portion thereof;

(e)                Barrick Bullfrog has duly obtained all authorizations for the
execution of this Agreement and for the performance of this Agreement by it, and
the consummation of the transaction herein contemplated will not conflict with
or result in any breach of any covenants or agreements contained in, or
constitute a default under, or result in the creation of any encumbrance under
any indenture, agreement or other instrument whatsoever to which Barrick
Bullfrog is a party or by which it is bound or to which it may be subject, nor,
to the knowledge of Barrick Bullfrog, does it conflict with any applicable law
by which Barrick Bullfrog is bound; and

(f)                There are no proceedings pending for, and Barrick Bullfrog is
unaware of any basis for the institution of any proceedings leading to, the
dissolution or winding up, or the placing of Barrick Bullfrog in bankruptcy or
subject to any other laws governing the affairs of insolvent persons.

2.2              Waiver and Survival. The representations and warranties
contained in Section 2.1 are provided for the exclusive benefit of Rocky
Mountain, have been relied upon by Rocky Mountain in entering into this
Agreement and a breach of any one or more thereof may be waived by Rocky
Mountain in whole or in part at any time without prejudice to its rights in
respect of any other breach of the same or any other representation or warranty;
and the representations and warranties contained in Section 2.1 will survive
Closing hereunder.

2.3              Rocky Mountain’s Representations, Warranties and Covenants.
Rocky Mountain represents and warrants to Barrick Bullfrog that:

(a)                Rocky Mountain has been duly incorporated and validly exists
as a corporation in good standing under the laws of the State of Nevada;

(b)               It has duly obtained all corporate authorizations for the
execution of this Agreement and for the performance of this Agreement by it, and
the consummation of the transaction herein contemplated will not conflict with
or result in any breach of any covenants or agreements contained in, or
constitute a default under, or result in the creation of any encumbrance under
the provisions of, the Articles or the constating documents of Rocky Mountain or
any shareholders’ or directors’ resolution, indenture, agreement or other
instrument whatsoever to which Rocky Mountain is a party or by which it is bound
or to which it may be subject, nor does it conflict with any applicable law by
which Rocky Mountain is bound; and

(c)                There are no proceedings pending for, and Rocky Mountain is
unaware of any basis for the institution of any proceedings leading to, the
dissolution or winding up of Rocky Mountain or the placing of Rocky Mountain in
bankruptcy or subject to any other laws governing the affairs of insolvent
persons.

2.4              Waiver and Survival. The representations and warranties
contained in Section 2.3 are provided for the exclusive benefit of Barrick
Bullfrog, have been relied upon by Barrick Bullfrog in entering into this
Agreement and a breach of any one or more thereof may be waived by Barrick
Bullfrog in whole or in part at any time without prejudice to it rights in
respect of any

 

 

other breach of the same or any other representation or warranty; and the
representations and warranties contained in Section 2.3 will survive Closing
hereunder.

2.5              Bullfrog Gold Corp.’s Representations, Warranties and
Covenants. Bullfrog Gold Corp. represents and warrants to Barrick Bullfrog that:

(a)                Bullfrog Gold Corp. has been duly incorporated and validly
exists as a corporation in good standing under the laws of the State of
Delaware;

(b)               It has duly obtained all corporate authorizations for the
execution of this Agreement and for the performance of this Agreement by it, and
the consummation of the transaction herein contemplated will not conflict with
or result in any breach of any covenants or agreements contained in, or
constitute a default under, or result in the creation of any encumbrance under
the provisions of, the Articles or the constating documents of Bullfrog Gold
Corp. or any shareholders’ or directors’ resolution, indenture, agreement or
other instrument whatsoever to which Bullfrog Gold Corp. is a party or by which
it is bound or to which it may be subject, nor does it conflict with any
applicable law by which Bullfrog Gold Corp. is bound;

(c)                There are no proceedings pending for, and Bullfrog Gold Corp.
is unaware of any basis for the institution of any proceedings leading to, the
dissolution or winding up of Bullfrog Gold Corp. or the placing of Bullfrog Gold
Corp. in bankruptcy or subject to any other laws governing the affairs of
insolvent persons;

(d)               No authorization, approval, consent, patent, permit, or order
of any governmental authority, agency, or other person or entity is required for
the entering into of this Agreement, or any document, instrument or agreement to
be delivered pursuant hereto, by Bullfrog Gold Corp. or Rocky Mountain or
completion of the transactions contemplated hereby by Bullfrog Gold Corp. or
Rocky Mountain, including, without limitation, for the issuance of the private
placement shares of Bullfrog Gold Corp. to Barrick Gold Corporation.

(e)                The transfer of shares pursuant to Sections 6.2 and 6.3 and
Exhibit F has been duly authorized by all necessary corporate action Bullfrog
Gold Corp. and Rocky Mountain, and the shares, when transferred in accordance
herewith, will be duly and validly issued as fully paid non-assessable shares.

(f)                The issued and outstanding shares of Bullfrog Gold Corp. are
listed and posted for trading on the Over-The-Counter QB market under the symbol
BFGC and Bullfrog Gold Corp. is, and will be at the time of the transfer of the
shares, in compliance with the rules of this market. Bullfrog Gold Corp. has not
received any notice and is not aware of any circumstances that would cause the
shares to cease to be listed and posted for trading on the OTC:QB.

(g)               As at the date hereof, the authorized capital of Bullfrog Gold
Corp. consists of 200 million common shares of no par value and 50 million
preferred shares of which 45,741,045 common shares and 400,000 preferred shares
have been issued and are outstanding.

2.6              Waiver and Survival. The representations and warranties
contained in Section 2.5 are provided for the exclusive benefit of Barrick
Bullfrog, have been relied upon by Barrick

 

 

Bullfrog in entering into this Agreement and a breach of any one or more thereof
may be waived by Barrick Bullfrog in whole or in part at any time without
prejudice to it rights in respect of any other breach of the same or any other
representation or warranty; and the representations and warranties contained in
Section 2.5 will survive Closing hereunder.

3.                  Lease of PROPERTIES; Access to Data.

3.1              Barrick Bullfrog hereby leases, lets, and demises the
Properties to Rocky Mountain, on and subject to the terms, covenants and
conditions set forth in this Agreement, together with the exclusive right of
possession thereof for purposes of Mining Operations.

3.2              Within 30 days following the execution of this Agreement, if
Barrick Bullfrog has not already done so, Barrick Bullfrog will use reasonable
efforts deliver to Rocky Mountain Data from the Properties, including making
available for inspection and testing at reasonable times and on a reasonable
schedule, all core, cuttings, splits, pulps and samples relating to the
Properties. In the event additional Data from the Properties becomes available,
Barrick Bullfrog agrees to send such Data to Rocky Mountain as soon as
practical. In addition, Barrick will consider identifying and delivering
additional Data from Barrick Bullfrog’s other lands within the Area of Interest
that might pertain or have relevance to the Properties, if any such Data exists,
and at such time as Barrick Bullfrog has available resources to devote to such
task. The Parties agree that Barrick Bullfrog has the right, exercisable at
Barrick Bullfrog’s sole discretion, but not the obligation to provide such
additional Data from Barrick Bullfrog’s other lands within the Area of Interest.

3.3              The Data will be made available by Barrick Bullfrog on an “AS
IS/WHERE IS” basis and Barrick Bullfrog makes no representation or warranty of
any nature concerning the quality, accuracy, reliability or completeness of the
Data. Rocky Mountain will use the Data and information at its own risk and
Barrick Bullfrog shall not be liable for any errors or omissions contained in
the Data. Further, to the extent Rocky Mountain is permitted to disclose the
Data to a third party under this Agreement, Rocky Mountain agrees to provide
actual notice to such third parties of the terms and limitations imposed by this
Subsection and to indemnify Barrick against any third party claims arising from
or relating to such disclosure.

3.4              In return for the granting of the Option by Barrick Bullfrog,
for the Term of this Agreement Rocky Mountain will perform the following:

(a)                Perform Project Work Commitments according to the
requirements of Subsection 5.1(b);

(b)               Maintain the Properties as provided in Subsections 5.1(j) and
5.1(k);

(c)                Provide to Barrick Bullfrog on a timely basis, as provided in
Section 5.7, all Data generated by or for Rocky Mountain from the exercise of
its Working Right or Mining Operations conducted on or for the benefit of the
Properties; and

(d)               Pay any royalty payments due on the overriding royalty
described in Section 9 as a result of Rocky Mountain’s exercising of its Working
Right or its performance of Mining Operations.

 

 

4.                  TERM

4.1              The term of this Agreement shall be for a period commencing on
the Effective Date and ending at 12 o'clock midnight (Pacific Standard Time) on
the fifth anniversary of the Effective Date (“Term”), unless sooner terminated
as provided by Section 8 or the Closing.

4.2              The Term of this Agreement may not be extended except upon the
written agreement of the Parties.

5.                  WORKING RIGHT AND MINING OPERATIONS

5.1              Activities on the Properties.

(a)                During the Term, Rocky Mountain shall have the sole and
exclusive working right to enter on and conduct the Mining Operations on the
Properties as Rocky Mountain in its sole and absolute discretion but in
accordance with standard industry practices and guidelines, provided however
that until the Option is exercised and the Closing occurs, Rocky Mountain may
not store waste rock or other waste materials on the Properties (“Working
Right”). Except as limited by the other provisions of this Section 5.1, Rocky
Mountain shall have quiet and exclusive possession from the Effective Date and
thereafter during the Term, with full power and authority to Rocky Mountain, its
servants, agents, workers or contractors, to carry on its Working Right or
Mining Operations in searching for minerals in such manner as Rocky Mountain in
its discretion may determine, including the right to erect, bring and install on
the Properties all buildings, plant, machinery, equipment, tools, appliances or
supplies as Rocky Mountain shall deem necessary and proper and the right to
remove therefrom reasonable quantities of rocks, ores and minerals and to
transport them for the purposes of sampling, metallurgical testing and assaying.

(b)               Rocky Mountain shall expend $1.5 million as minimum work
commitments for the benefit of the Properties prior to the 5th anniversary of
the Effective Date per the schedule below (“Project Work Commitment”):

Anniversary of Effective Date Minimum Project Work Commitment ($)   First
100,000   Second 200,000   Third 300,000   Fourth 400,000   Fifth 500,000      
 

As the Property is part of a logical land and mining unit, work performed on any
of the Properties will be counted toward Rocky Mountain’s Project Work
Commitment. In any given year, if Rocky Mountain incurs Project Work Commitment
expenditures in excess of the Project Work Commitment for that year, then up to
20% of the excess expenditures, as measured against the Project Work Commitment
for that year, shall be credited toward the minimum Project Work Commitment
expenditures for the following years. In any given year, if Rocky Mountain
incurs expenditures below the required Project Work Commitment for that year,
then up to 20% of the expenditure shortfall, as measured against the Project
Work Commitment for that year, may be

 

 

carried forward by Rocky Mountain and added to the minimum Project Work
Commitment expenditures for the following year. In such case, Rocky Mountain
shall make cash payments to Barrick Bullfrog equal to the remaining expenditure
shortfall for the year. Further, if Rocky Mountain incurs expenditures below the
required Project Work Commitment for a given year but elects not to carry
forward any shortfall to the subsequent year, then Rocky Mountain shall make
cash payments to Barrick Bullfrog equal to the expenditure shortfall for the
year; provided however, that if Rocky Mountain elects not to carry forward any
shortfall such payment shall not be due if Rocky Mountain terminates this
Agreement before the end of the year of with the expenditure shortfall. The
Project Work Commitment shall include all the expenditures defined under Mining
Operations herein plus a 5% management fee of the total expenditures; but
excluding any corporate expenses of Rocky Mountain.

(c)                In exercising the Working Right and conducting Mining
Operations, Rocky Mountain shall be responsible for all oversight of the
Properties and activities undertaken by Rocky Mountain or its servants, agents,
workers or contractors, including engineering, environmental, and social
oversight and monitoring. Rocky Mountain shall exercise the Working Right and
all Mining Operations relating to the Properties, including reclamation, or
cause the same to be performed, and shall safeguard and maintain the Properties
in compliance with all applicable laws, statutes, ordinances and regulations and
in a manner consistent with generally accepted standards and practices of the
mining industry. Before exercising its Working Right or commencing Mining
Operations in a manner that will cause ground disturbance on the Properties,
Rocky Mountain shall ensure that (i) a cultural resources survey and inventory
on the affected lands has been performed within the last five years, and (ii)
Rocky Mountain has submitted to Barrick Bullfrog for approval a social and
stakeholder engagement plan. If no such cultural survey or inventory has been
performed within the last five years, Rocky Mountain shall cause such a cultural
resources survey and inventory to be undertaken for the Properties, or the
portions affected by ground disturbance, before any ground disturbance shall
occur. The social and stakeholder engagement plan shall include provisions for
engaging local and regional stakeholders, including governmental and
non-governmental entities, regarding the intended work to be done on the
Properties. The social and stakeholder engagement plan shall also address the
procedures by which Rocky Mountain will process, evaluate, and respond to
information and other requests from stakeholders. Rocky Mountain’s social and
stakeholder engagement plan shall include a commitment to keep Barrick Bullfrog
timely informed of all information or other requests from stakeholders and
consult with Barrick Bullfrog on responses to any such requests prior to those
responses being issued. Items (i) and (ii) of this Section 5.1(c) shall not
apply to the Rocky Mountain Lands, the Standard Gold Lands, or on Bullfrog Gold
Inc.’s other lands in the Bullfrog Mining District.

(d)               Rocky Mountain shall solely furnish and bear the expense of
all Mining Operations and activities taken pursuant to the Working Right on or
associated with the Properties and all associated permitting and bonding
required in connection with the exercise of its Working Right or its Mining
Operations. Rocky Mountain shall strictly comply with all permits and bond
requirements, including those issued by state and local governmental
authorities, affecting the Properties. Rocky Mountain agrees that during the
Term it will not exercise its Working Right or conduct Mining Operations without
first obtaining all necessary permits, bonds, and approvals. Rocky Mountain
further agrees to consult with Barrick Bullfrog, and submit any permit
applications or other applications for governmental approvals to Barrick

 

 

Bullfrog for review and approval, prior to Rocky Mountain submitting such
applications to the appropriate permitting authority or otherwise binding Rocky
Mountain to a permitting position or commitment affecting the Properties.
Barrick Bullfrog shall have no obligation to contribute funding for Mining
Operations or to provide or maintain any reclamation or other bond in the State
of Nevada or other permitting or governmental authority for purposes of this
Agreement.

(e)                Rocky Mountain shall have the right to commingle ores from
the Properties with other ores, provided Rocky Mountain follows generally
accepted industry standards for determining royalties due Barrick Bullfrog.
Rocky Mountain shall have the right to deposit and stockpile ore and waste from
the subject Properties on other properties. Likewise, Rocky Mountain shall also
have the right to deposit and stockpile ore from other properties on the
Properties subject to Rocky Mountain’s obligation to complete reclamation and
closure procedures as approved by governing authorities.

(f)                As Rocky Mountain intends to explore, develop, and
potentially produce Minerals from, the area covering the Properties and its
adjacent land as a logical land unit, Barrick Bullfrog hereby grants and conveys
any and all rights Barrick Bullfrog may have on the Properties for Rocky
Mountain to conduct such activities in a unitized manner, subject to the terms
of this Agreement and any required permits and governmental approvals. Rocky
Mountain agrees that it will coordinate the exercise and use of its Working
Right, including any Mining Operations, so as to not interfere with Barrick
Bullfrog’s closure and other environmental obligations on the Properties,
including (i) the necessity to access water wells and other sites within the
SE1/4 of Section 9 T12S R46E, the SW1/4 of Section 10 T12S R46E, the NW1/4 of
Section 16 T12S R46E, and the N1/2 of Section 15 T12S R46E, (ii) the removal of
borrow material from Section 15 T12S, R46E for reclamation purposes, and (iii)
the backfilling of the open pit in the N1/2 of Section 15 T12S R46E. The parties
hereby agree that Rocky Mountain shall not destroy or prevent access to these
areas or for these purposes without sixty-days written notice to Barrick
Bullfrog and without developing and constructing alternative equivalent access
in consultation with Barrick Bullfrog.

(g)               During the Term, Barrick Bullfrog shall have the right to
appropriate and use, consistent with applicable laws of Nevada, any surface
and/or underground water or water rights now existing or subsequently discovered
or developed on or appurtenant to the Properties for purposes of facilitating
its closure or reclamation obligations on the Properties or adjacent or nearby
lands. Upon Barrick Bullfrog having the opportunity in the first instance to
appropriate and use water for such closure or reclamation obligations, but
declining to appropriate waters for such uses, upon sixty-days written notice to
Barrick Bullfrog Rocky Mountain shall have the right to appropriate and use,
consistent with applicable laws of Nevada, any surface and/or underground water
or water rights now existing or subsequently discovered or developed on or
appurtenant to the Properties for purposes of exercising its Working Right or
for Mining Operations.

(h)               During the Term and subject to the Project Work Commitment set
forth herein, Rocky Mountain shall be under no obligation to develop, mine or
produce products, ores, or Minerals from the Properties or adjacent lands, and
Rocky Mountain shall have exclusive control of its Working Right and the Mining
Operations.

 

 

(i)                 Rocky Mountain shall be the Operator of the work to be
carried out on the Properties and shall be free to contract out and conduct such
parts of the work as it should choose in its sole and absolute discretion but in
accordance with standard industry practices and guidelines.

(j)                 During the Term, Rocky Mountain shall pay all of the
applicable property taxes and fees necessary to keep the Properties in good
standing and file such assessment material as may be required under the laws of
the County of Nye, the State of Nevada and the United States, including the
obligation to pay, beginning on July 1, 2015, and for the remainder of the Term,
(i) the Bureau of Land Management, on or before August 15 of each year, the
annual claim maintenance fees due the United States of America necessary to
maintain the claims in good standing for the coming year; and (ii) all required
fees and file for record in the office of the Nye County Recorder proof of such
payment accompanied by a notice of intent to hold in a form prescribed by the
laws of the United States and the State of Nevada. Notwithstanding the forgoing
and in acknowledgement that record title of the Properties shall remain in the
name of Barrick Bullfrog until such time as exercise of the Option, Barrick
Bullfrog shall cooperate with and assist Rocky Mountain with the preparation of
documentation required for the payment of such taxes and fees, and assessment
filings. In the event that Barrick Bullfrog fails to cooperate with and assist
Rocky Mountain with the preparation of documentation required for the payment of
such taxes and fees, and assessment filings, Barrick Bullfrog hereby grants
Rocky Mountain the full power of attorney to make all such payments and take all
actions necessary or prudent, in Rocky Mountain’s sole and absolute discretion,
to preserve the Properties.

(k)               If required by law to maintain the mining claims of the
Properties in good standing, Rocky Mountain will perform or cause to be
performed, at its expense, all assessment work during each assessment year
ending on or after September 1, 2015, and will pay all required fees and file
for record in the office of the Nye County Recorder and the Nevada State Office
of the Bureau of Land Management notices of intent to hold or affidavits of the
performance of assessment work in a form prescribed by the laws of the United
States and the State of Nevada. If this Agreement expires or is terminated
within 60 days prior to the end of any assessment year, Rocky Mountain shall
remain responsible for such assessment work and the filing and recording of such
notices or affidavits. All assessment work will be of such nature, and will be
performed in such manner and at such locations as will be sufficient to maintain
the claims under the laws of the United States and the State of Nevada.

(l)                 Rocky Mountain shall have the right any time after the first
anniversary to abandon or not pay the upcoming annual maintenance and
recordation fees on any or all of the unpatented mining claims and mill site
claims described in Exhibit A; provided Barrick Bullfrog shall be given notice
of such abandonments prior to July 1 of each year and the right to maintain for
its own account any such claims proposed for abandonment by Rocky Mountain.

5.2              Amendment and Relocation of Claims; Patent.

(a)                For the purpose of adjusting and changing the boundaries of
the mining claims of the Properties in order to comply with applicable law,
after providing no less than 30 days’ notice to Barrick Bullfrog and consulting
with Barrick Bullfrog, Rocky Mountain shall

 

 

have the right at any time and from time to time to amend the location of or to
abandon and relocate one or more of the claims provided that Rocky Mountain
shall not have the right to materially reduce or eliminate any of the lands
contained within the claims as of the Effective Date.

(b)               If federal laws provide a new tenure system for federally
owned minerals or lands in which mineral resources may exist, and if such law
gives the owners of federal mining claims an option to acquire rights under the
new system in exchange for or in modification of existing rights, Rocky Mountain
will have the authority to exercise such option with respect to the unpatented
mining claims of the Properties; provided that Rocky Mountain first gives
Barrick Bullfrog no less than 30 days’ notice of Rocky Mountain’s intention to
do so and Barrick Bullfrog fails to object to the exercise of such option within
30 days after receiving such notice; provided that if an election provided by
federal law does not allow a 60 day period for such notice and objection, the
parties will work expeditiously to provide notice and make an objection within
the time permitted by law. If Barrick Bullfrog objects to the exercise of such
option, such option shall not be exercised without Barrick Bullfrog' consent,
which consent shall not be unreasonably withheld, conditioned, or delayed. If
Rocky Mountain exercises such option, Rocky Mountain shall pay all minimum or
advance royalties, rentals, bonus payments, filing fees and other costs and fees
required by such substituted or modified tenure system and the newly tenured
lands will become a part of the Properties.

(c)                Upon 30 days’ notice of its intention to do so, Rocky
Mountain may, in its sole and exclusive discretion and at its sole expense,
apply for and prosecute one or more applications for patent of any or all of the
unpatented mining claims of the Properties. Barrick Bullfrog will cooperate with
Rocky Mountain to obtain any such patent of the claims.

5.3              Liens and Encumbrances.

(a)                During the Term, Rocky Mountain will not by action or
inaction cause or permit any mechanic’s, materialmen’s or other similar lien or
encumbrance to be placed upon or against the Properties or any part thereof,
other than liens for taxes not yet due and delinquent or liens or encumbrances
being contested as hereinafter provided, except that if Rocky Mountain, in good
faith, shall dispute the validity or amount of any lien, claim or other
liability asserted against the Properties or any part thereof for work performed
on the Properties during the Term, it shall not be required to pay the same
until the amount and validity thereof have been finally determined.
Notwithstanding the foregoing, in the event that any mechanic’s, materialmen’s,
or other similar lien or encumbrance is placed upon or against the Properties or
any portion thereof, Rocky Mountain shall immediately provide a letter of credit
or surety payable to Barrick Bullfrog for the full amount of the lien. Barrick
Bullfrog may access the letter of credit or surety for payment of the lien, at
Barrick Bullfrog’s sole discretion, if the lienholder brings an action against
Barrick Bullfrog or otherwise attempts to secure payment of the lien amount from
Barrick Bullfrog.

(b)               Rocky Mountain will at all times comply with the requirements
of Nevada Revised Statutes §§ 108.221, et seq. and, in particular, Nevada
Revised Statutes §§ 108.234, 108.2403, and 108.2407.

 

 

(c)                Concurrently with the execution of this Agreement, the
parties agree to execute a notice in the form attached as Exhibit E with respect
to the Properties (the “Notice of Non-Responsibility”). Rocky Mountain agrees
that execution of this Agreement and the Notice of Non-Responsibility shall
constitute service of the Notice of Non-Responsibility under Nevada Revised
Statutes § 108.234. Barrick Bullfrog may immediately record the Notice of
Non-Responsibility in the records of the Nye County Recorder. At the time Rocky
Mountain enters into any contract with any third party contractor for work on or
construction of improvements on the Properties, and at the time any such third
party enters into any similar contract with a subcontractor or other supplier of
services or materials, Rocky Mountain will (i) deliver a copy of the Notice of
Non-Responsibility to such third party contractor, subcontractor or supplier and
will promptly provide to Barrick Bullfrog evidence of same; (ii) require that
the Notice of Non-Responsibility be an exhibit attached to any written contract
executed by Rocky Mountain with any third party regarding the Properties; (iii)
require such third party contractor, subcontractor or supplier to conspicuously
post the Notice of Non-Responsibility on the Properties within 3 days of
receipt; and (iv) immediately provide a copy of the Notice of Non-Responsibility
upon each lienholder of which such third party contractor, subcontractor or
supplier becomes aware.

5.4              Insurance. Rocky Mountain shall obtain and keep in force during
the Term the following policies of insurance:

(a)                Workers compensation insurance in the benefit amounts and
occupational disease and disability coverage required by the laws and
regulations of the State of Nevada;

(b)               Comprehensive automobile liability insurance covering all
owned and non-owned automobiles or trucks used by or on behalf of Rocky Mountain
in connection with its operations on or for the benefit of the Premises with
bodily injury limits not less than consistent with generally accepted standards
and practices of the mining industry.

(c)                Comprehensive general liability insurance, including
operations and protective liability coverage, including the obligations assumed
under Section 4.6, with bodily injury limits of not less than consistent with
generally accepted standards and practices of the mining industry.

Barrick Bullfrog shall be named as an additional insured under the policies of
insurance required by this Section and, before Rocky Mountain undertakes any
activities on the Properties or pursuant to this Agreement, Rocky Mountain shall
deliver to Barrick Bullfrog a certificate of such insurance that evidences the
naming of Barrick Bullfrog as an additional insured and that entitles Barrick
Bullfrog to receive not less than 10 days’ notice prior to the cancellation
thereof.

5.5              Indemnity.

(a)                Rocky Mountain shall indemnify and save Barrick Bullfrog
harmless from and against all losses, liabilities, claims, demands, damages,
expenses, suits, injury or death in any way referable to Rocky Mountain’s
exercise of the Working Right or Mining Operations conducted on or for the
benefit of the Properties, or that results in whole or in part from any act or
omission of Rocky Mountain, its agents, employees, contractors or
subcontractors, including without limitation reclamation costs, environmental
cleanup costs, remedial action, compliance

 

 

costs, fines and penalties arising from or relating to activities conducted by
or for Rocky Mountain.

(b)               Barrick Bullfrog shall not be indemnified for any loss,
liability, claim, demand, damage, expense, injury or death resulting from the
negligence or willful misconduct of Barrick Bullfrog, or its employees, agents
or contractors.

(c)                Barrick Bullfrog shall indemnify, defend and hold harmless
Rocky Mountain for, from and against any and all loss, cost, expense, damage,
liability or claim arising from or relating to activities conducted by Barrick
Bullfrog prior to the Effective Date including without limitation reclamation
costs, environmental cleanup costs, remedial action, compliance costs, fines and
penalties; provided that Barrick Bullfrog shall have no duty to indemnify Rocky
Mountain with respect to any such condition to the extent that it is modified or
adversely affected by activities conducted by or for Rocky Mountain.

5.6              Taxes.

(a)                During the Term, Rocky Mountain will pay when due and before
delinquent any license, real estate or property taxes, sales and other taxes
incurred on account of Rocky Mountain’s operations under this Agreement, and
will pay any ad valorem or other State of Nevada taxes imposed upon the
Properties or improvements, machinery, equipment, tools and supplies
constructed, installed or placed by Rocky Mountain on the Properties; provided,
that Rocky Mountain shall not be required to pay any property taxes levied or
assessed on the Properties for any tax year commencing prior to January 1, 2014.

(b)               Unpaid taxes assessed on the Properties for the tax years in
which this Agreement begins and ends shall be apportioned among the parties as
of the date of such beginning and ending. Each party shall deliver to the other
all tax notices received by such party that pertain to taxes payable by the
other party. Barrick Bullfrog or Rocky Mountain, as the case may be, may contest
in good faith the amount and validity of any such taxes to the extent and in the
manner permitted by law.

5.7              Provision of Data and Access to the Properties.

(a)                Once per quarter during the Term, and prior to the exercise
of the Option by Rocky Mountain, Rocky Mountain shall supply to Barrick Bullfrog
at the latter’s expense all Data generated by or for Rocky Mountain from the
exercise of its Working Right or Mining Operations conducted on or for the
benefit of the Properties.

(b)               Subject to the provisions of Section 5.1, Rocky Mountain will
permit the directors, officers, employees and designated consultants of Barrick
Bullfrog, at their own risk, access to the Property at all reasonable times,
provided that Barrick Bullfrog agrees to indemnify Rocky Mountain against, and
to save it harmless from, all costs, claims, liabilities and expenses that Rocky
Mountain may incur or suffer as a result of any injury (including injury causing
death) to any director, officer, employee or designated consultant of Barrick
Bullfrog while on the Property.

 

 

5.8              Reports and Meetings. During the Term, Rocky Mountain will
deliver to Barrick Bullfrog within three (3) months after the anniversary of
each calendar year a full and detailed report (including up-to-date maps if
there are any) describing the results of work done on the Properties in the last
completed calendar year, including results of Rocky Mountain’s exercise of its
Working right and Mining Operations. Rocky Mountain will meet informally or
conduct telephonic conferences from time to time with Barrick Bullfrog at
Barrick Bullfrog’s request with respect to operations on the Properties.

6.                  ACQUISITION AND EXERCISE OF THE OPTION

6.1              Grant of Option. Barrick Bullfrog hereby grants to Rocky
Mountain the sole and immediate Working Right and Option with respect to the
Properties, for the Term, to earn a 100.00% interest in and to the Properties
(the “Option”) free and clear of all charges encumbrances and claims, save and
except for the Royalty set forth in Section 6.4, the Back-in Right set forth in
Section 6.7, and the overriding royalty set forth in Section 9.

6.2              Notice of Exercise of the Option; Closing. In order for Rocky
Mountain to exercise the Option, Rocky Mountain must provide thirty-days advance
notice to Barrick Bullfrog that Rocky Mountain intends to exercise the Option at
the Closing. At the Closing, Bullfrog Gold Corp. must transfer to Barrick Gold
Corporation 3,230,000 shares of the common stock of Bullfrog Gold Corp. (“Share
Delivery”) under the terms of the Securities Agreement attached as Exhibit F
hereto (“Securities Agreement”). The Closing shall occur at a mutually agreeable
time and place, with the Parties performing and acting reasonably as to setting
the time and place. The shares of Bullfrog Gold Corp. will be fully registered
and non-assessable.

6.3              Share Delivery.

(a)                The timely receipt by Barrick Gold Corporation at the Closing
of the Share Delivery is an express condition precedent to the exercise of the
Option and the continued effectiveness of this Agreement. Upon failure by Rocky
Mountain or Bullfrog Gold Corp. to timely make the Share Delivery, subject to
the right to cure as provided in Section 8.4, Barrick Bullfrog shall have the
right to terminate this Agreement as provided in Section 8.4.

(b)               Upon Rocky Mountain making the Share Delivery to Barrick Gold
Corporation and fulfilling the commitments and covenants of this Agreement,
Rocky Mountain shall have exercised the Option and shall have earned a 100.00%
interest in and to the Properties free and clear of all charges encumbrances and
claims, save and except for the Royalty set forth in Section 6.4, the Back-in
Right set forth in Section 6.7, and the overriding royalty set forth in Section
9. Upon exercise of the Option, Barrick Bullfrog shall deliver to Rocky
Mountain, or such designee as Rocky Mountain may designate, within thirty (30)
days an executed and recorded version of the Quitclaim Deed and Reservation of
Royalty Interest in substantially the same form as set forth in Exhibit G
(“Quitclaim Deed”). Barrick Bullfrog shall further execute and deliver to Rocky
Mountain all other documents reasonably necessary to effect the transfer and
registration of an undivided 100.00% unencumbered interest in and to the
Properties into the name of Rocky Mountain.

 

 

6.4              Royalty. Upon Barrick Bullfrog’s delivery of the Recorded
Quitclaim to Rocky Mountain, Rocky Mountain shall pay to Barrick Bullfrog a
gross proceeds Royalty as set forth in the Recorded Quitclaim Deed and as shown
below for production from the Properties in Exhibit A. Royalty shall be 2% of
the gross proceeds from the sale of any ores, products, Minerals, precipitates,
concentrates, or metals produced and sold from the Properties. There shall be no
deduction to the gross royalty for any operating or capital costs, including but
not limited to any mining, processing, freight, smelting, refining,
transportation, penalties or product insurance.

6.5              Option to Purchase Properties Only. This Agreement is a lease
and option to purchase only. Rocky Mountain shall not earn any interest in the
Properties until it has met all the requirements for and exercised the Option.

6.6              Area of Interest. Except as permitted under Section 12.1 to
perfect, defend or cure title, Barrick Bullfrog agrees not to acquire any new
land within the Area of Interest. If Barrick Bullfrog does acquire such new land
within the Area of Interest, Barrick Bullfrog shall immediately offer to grant
or quitclaim any such new land to Rocky Mountain free and clear. Each of the
Parties may be engaged on its own behalf and on behalf of persons other than the
Parties in the general mining business outside of the Area of Interest whether
or not such activities are in competition with the other Party and whether or
not such activities use information developed pursuant to this Agreement that is
Confidential Information, and each of the Parties hereby consents to such
involvement and such use of Confidential Information by the other without
consulting the other Party or inviting or allowing the other Party to
participate. The legal doctrine of “corporate opportunity” sometimes applied to
persons occupying a fiduciary status shall not apply in the case of any endeavor
of either Party other than the endeavors within the boundaries of the Area of
Interest.

6.7              Back-In Right.

(a)                Barrick Bullfrog has reserved unto itself from the grant of
rights to Rocky Mountain hereunder the right to acquire a 51.00% undivided
interest in the Properties (“Back-In Right”) upon payment of the consideration
and subject to the terms and conditions as described in the Back-in Right
Agreement attached as Exhibit D hereto (the “Back-in Right Agreement”). On the
date of the Closing, Barrick Bullfrog and Rocky Mountain will execute the
Back-in Right Agreement.

(b)               The Back-in Right will run with the land and form part of the
Property, and shall apply to the Property held by Rocky Mountain, its successors
or assignees.

(c)                Following the exercise of the Back-in Right, Rocky Mountain
will execute and deliver to Barrick Bullfrog all documents reasonably necessary
to effect the transfer and registration of an undivided 51.00% unencumbered
interest in and to the Properties into the name of Barrick Bullfrog, which shall
then be the Operator, in accordance with the terms and requirements of the
Back-In Agreement.

 

 

7.                  COVENANTS OF ROCKY MOUNTAIN AND BARRICK BULLFROG

7.1              Covenants of Rocky Mountain. Rocky Mountain covenants and
agrees with Barrick Bullfrog that so long as Rocky Mountain is the Operator of
the work carried out on the Properties:

(a)                It will maintain the Properties in good standing and will pay
all rentals, rates, duties, royalties, assessments, fees, taxes or other
government charges levied with respect to the Properties or Rocky Mountain’s
operations thereon which shall fall due during the Term. Notwithstanding the
forgoing, and in acknowledgement that record title of the Properties shall
remain in the name of Barrick Bullfrog until such time as exercise of the
Option, Barrick Bullfrog shall cooperate with and assist Rocky Mountain with the
preparation of documentation required for the payment of such rentals, rates,
duties, royalties, assessments, fees, taxes or other government charges levied
with respect to the Properties or Rocky Mountain’s operation thereon which shall
fall due during the Term. In the event that Barrick Bullfrog fails to cooperate
with and assist Rocky Mountain with the preparation of documentation required
for the payment of such rentals, rates, duties, royalties, assessments, fees,
taxes or other government charges levied with respect to the Properties or Rocky
Mountain’s operation thereon which shall fall due during the Term, Rocky
Mountain may make all such payments and take all actions necessary or prudent,
in Rocky Mountain’s sole and absolute discretion, to preserve the Properties;

(b)               It will carry out its operations on the Properties in a
careful and miner-like manner in accordance with standard industry practices and
in accordance and compliance with applicable laws and regulations of the United
States and the State of Nevada;

(c)                It will properly pay all accounts of every nature and kind
for wages, supplies, Workers’ Compensation Assessments, or the equivalent under
Nevada law or federal law, income tax deductions, and all other accounts and
indebtedness incurred by it so that no claim or lien arises thereon or upon the
ore or minerals contained therein and it will indemnify Barrick Bullfrog and
save them harmless from any and all loss, costs, actions, suits, damages or
claims which may be made against Barrick Bullfrog in respect of the operations
on the Properties, provided however, that Rocky Mountain shall have the right to
contest the validity of any such lien or claim of lien;

(d)               Upon termination of this Agreement, it will leave the
Properties in a safe condition in accordance with the applicable regulatory
requirements;

(e)                It will at all times maintain and keep true and correct
records of all production and the disposition thereof and of all costs and
expenditures incurred as well as all other data necessary or proper for the
settlement of accounts between the parties hereto in connection with their
rights and obligations under this Agreement;

(f)                It will obtain all necessary environmental permits prior to
commencing operations on the Properties and it will be responsible for any
environmental assessments made by the governmental bodies as a result of
operations on the Properties;

(g)               It will indemnify and save harmless Barrick Bullfrog from any
and all liability arising in relation to the Properties including, but not
limited to, any liability from

 

 

environmental damage during the Term, unless such liability was caused by the
fault of Barrick Bullfrog, or either of them, or their directors, officers,
employees, agents or consultants; and

(h)               It will pay any royalty payments due on the overriding royalty
described in, and required by, Section 9.

7.2              Covenants of Barrick Bullfrog. Barrick Bullfrog covenants and
agrees with Rocky Mountain that during the Term:

(a)                Should Barrick Bullfrog receive any notice, assessment,
permit or any other documentation from the applicable regulatory authorities
relating to the Properties or the Operations of Rocky Mountain thereon, Barrick
Bullfrog will promptly forward a true copy of the same to Rocky Mountain.

(b)               Barrick Bullfrog will use reasonable efforts to deliver all
Data to Rocky Mountain within 30 days from the Effective Date. In the event
additional Data becomes available, Barrick Bullfrog agrees to send such Data to
Rocky Mountain as soon as practical.

8.                  TERMINATION

8.1              Expiration of Term. This Agreement shall terminate upon
expiration of the Term.

8.2              Notice of Termination. This Agreement shall terminate upon
Rocky Mountain giving thirty (30) days written notice to Barrick Bullfrog of
termination. Within 90 days of such termination, Rocky Mountain shall deliver to
Barrick Bullfrog, at no cost to Barrick Bullfrog, copies of all Data, including
reports, maps, assay results and other relevant technical data compiled by or in
the possession of Rocky Mountain with respect to the Properties.

8.3              Equipment. In the event that Rocky Mountain abandons the
Working Right and Option granted to it under Sections 5.1 or 6.1 or terminates
the Option pursuant to Section 8.2, all buildings, plant, equipment, machinery,
tools, appliances and supplies which Rocky Mountain may have brought on the
Properties, either before or during the period of the Working Right and Option,
may be removed by Rocky Mountain at any time not later than six months after the
abandonment of the Working Right and Option. Any buildings, plant, equipment,
machinery, tools, appliances and supplies left on the Properties during the
six-month period shall be at Rocky Mountain’s sole risk and, if not removed
during the six-month period, shall become the property of Barrick Bullfrog
thereafter.

8.4              Termination for Default. If a Party fails to keep or perform
any covenant or condition of this Agreement to be kept or performed by that
Party, the other Party may give written notice to first Party specifying such
default. If Rocky Mountain does not, within 15 days after it has received notice
of default with respect to the Share Delivery, or any Party within 30 days after
it has received notice of any other default, cure the default, the Party issuing
the notice of default may terminate this Agreement by delivering to the other
Party written notice of such termination and exercising any other rights and
remedies permitted by law or equity.

 

 

8.5              Continuing Liability. After full or partial termination of this
Agreement pursuant to Section 6.2, 8.2, or 8.4, neither party shall have any
rights or obligations under this Agreement with respect to the Properties as to
which this Agreement is so terminated, except such rights and obligations as are
expressly made to survive such termination or that necessarily must survive such
termination in order to permit the enforcement of any right, liability or
obligation that shall have arisen prior to the date of such termination, it
being understood that Rocky Mountain shall pay all claim maintenance fees and
record proof of all such payments that become finally due and delinquent 60 days
or less after such termination and shall perform all assessment or other annual
work and make all related filings and recordings required to be performed or
made to maintain the Premises in good standing for any assessment year or lease
year ending 90 days or less after such termination.

8.6              Reclamation. Within the time required under applicable laws and
regulations, following the expiration or termination of this Agreement other
than as a result of exercise of the Option and Closing pursuant to Section 6.2,
Rocky Mountain shall cause the Properties to be in compliance with all
applicable laws, ordinances, and regulations, and shall perform all reclamation
and restoration, including the closure and sealing of all adits, mine openings,
shafts and drill holes constructed by Rocky Mountain, required by law unless
Barrick Bullfrog notifies Rocky Mountain that it desires to defer reclamation
and restoration of any portion of the Properties and that it will assume
responsibility for such reclamation and restoration and will indemnify Rocky
Mountain with respect to such reclamation and restoration. Rocky Mountain shall
have reasonable access to the Properties in order to comply with its obligations
under this Subsection 8.6. This provision will survive termination or expiration
of this Agreement and continue until given release by the pertinent governing
agency.

8.7              Surrender. Upon the expiration or complete termination of this
Agreement other than as the result of exercise of the Option and Closing
pursuant to Section 6.2, Rocky Mountain shall surrender to Barrick Bullfrog
possession of the Properties and shall execute and deliver to Barrick Bullfrog
within 15 days such special warranty deed and relinquishment as may be
reasonably necessary to evidence the termination of this Agreement and the
conveyance by Rocky Mountain to Barrick Bullfrog of all of Rocky Mountain’s
interest in the Properties or such part thereof as is requested by Barrick
Bullfrog, free and clear of all liens, encumbrances, claims, liabilities and
royalties created by, through or under Rocky Mountain. If at the time of such
surrender any liens, encumbrances, claims or liabilities exist that are being
contested by Rocky Mountain as provided in Subsection 5.3(a), such liens,
encumbrances, claims or liabilities shall remain the obligation of Rocky
Mountain and shall be removed or satisfied by Rocky Mountain as promptly as
possible. The cost of recording such deed and relinquishment shall be borne by
Rocky Mountain.

9.                  OVERRIDING ROYALTIES

9.1              Overriding Royalty Payments by Rocky Mountain on the Ace No. 1,
Golden Age #16, and Golden Age #17 Unpatented Mining Claims. Should Rocky
Mountain (i) commence Mining Operations or exercise its Working Right on the Ace
No. 1, Golden Age #16, or Golden Age #17 unpatented mining claims, which are
part of the Properties, or (ii) exercise the Option and thereafter commence
Mining Operations or exercise its Working Right on those claims, Rocky Mountain
will be responsible for paying a 5% overriding net returns royalty to

 

 

H.B Layne Contractor, Inc. on behalf of Barrick Bullfrog as calculated according
to Section 3.c of the February 5, 1987 Lease Agreement by and between H.B. Layne
Contractor, Inc., which is attached hereto as Exhibit J, and as required by
Section 3.3 of the July 20, 2001 Purchase and Sale Agreement by and between H.B.
Layne Contractor, Inc. and Barrick Bullfrog Inc., which is attached hereto as
Exhibit K.

9.2              Overriding Royalty Payments by Rocky Mountain on the Sunset No.
1 and Sunset No. 2 Patented Mining Claims. Should Rocky Mountain (i) commence
Mining Operations or exercise its Working Right on the Sunset No. 1 or Sunset
No. 2 patented mining claims, which are part of the Properties, or (ii) exercise
the Option and thereafter commence Mining Operations or exercise its Working
Right on those claims, Rocky Mountain will be responsible for paying a 5%
overriding gross proceeds royalty to the Elizabeth Adoor Living Trust Dated
August 10, 1993 on behalf of Barrick Bullfrog as required in the July 15, 2003
Corporation Grant, Bargain, Sale Deed from Parador Mining Co., Inc. to Barrick
Bullfrog Inc., which is attached hereto as Exhibit L.

10.              CONFIDENTIAL INFORMATION

10.1          Treatment of Information. No Data furnished by Rocky Mountain to
Barrick Bullfrog, or furnished by Barrick Bullfrog to Rocky Mountain, in respect
of the activities carried out on the Properties by Rocky Mountain, or related to
or derived from the Properties, will be published by Barrick Bullfrog or Rocky
Mountain without the written consent of the other Party, but such consent in
respect of the reporting of factual data will not be unreasonably withheld, and
will not be withheld in respect of information required to be publicly disclosed
pursuant to applicable securities or corporation laws.

11.              ARBITRATION

11.1          Matters for Referral to Arbitration. All questions or matters in
dispute with respect to the accounting of moneys expended by Rocky Mountain as
Project Work Commitments, or with respect to the calculation of or amounts taken
into account in the determination of the proceeds of the sale of Minerals or
other products from the Properties will be submitted to arbitration pursuant to
the terms of Exhibit H attached hereto.

12.              GENERAL

12.1          Title. Barrick Bullfrog may, but shall not be required to, at
Barrick Bullfrog’s sole cost and risk, take such action as Barrick Bullfrog
deems necessary or appropriate to acquire any interest in the Properties not
owned by Barrick Bullfrog or to defend Barrick Bullfrog’s title to the Claims or
to cure defects in such title. Rocky Mountain will cooperate with Barrick
Bullfrog in Barrick Bullfrog’s efforts to acquire any interest not owned by
Barrick Bullfrog or to defend such title or to cure such defects. In the event
that Rocky Mountain believes that certain actions may be advisable to cure any
alleged defects in Barrick Bullfrog’s title but Barrick Bullfrog declines in
writing to take actions to cure the specified alleged defects, Rocky Mountain
may, but shall not be required to, at Rocky Mountain’s sole cost and risk, take
such action as Rocky Mountain deems necessary or appropriate to cure defects in
such title, and Barrick

 

 

Bullfrog will cooperate with Rocky Mountain in Rocky Mountain’s efforts to
acquire any interest not owned by Barrick Bullfrog or to defend such title or to
cure such defects.

12.2          Encumbrances. During the Term, Barrick Bullfrog and Rocky Mountain
shall not pledge, mortgage, charge or otherwise encumber their beneficial
interest in the Properties or their rights under this Agreement. However,
Barrick Bullfrog agrees not to unreasonably withhold approvals required by Rocky
Mountain to secure project financing.

12.3          Further Assurances. The parties shall, without further
consideration, from time to time execute and deliver, or cause to be executed
and delivered, further instruments and assurances as may be reasonably required
for registering or recording changes in ownership interests in the Properties in
accordance with the regulatory requirements of the United States, the State of
Nevada, or otherwise as required to carry out the true intent and purpose of
this Agreement.

12.4          Limitation of Obligations of Rocky Mountain. It is understood and
agreed that:

(a)                Nothing contained in this Agreement, nor any payment made,
Mining Operations conducted or incurred by Rocky Mountain on or in connection
with the Properties or part of it, nor the doing of any act or thing by Rocky
Mountain under the terms of this Agreement shall obligate Rocky Mountain to do
anything else under this Agreement other than to perform the Project Work
Commitments and maintain the Properties to the extent that it may have expressly
undertaken to do so pursuant to the terms of this Agreement; and

(b)               Subject to the terms of this Agreement, Rocky Mountain may at
any time abandon the Working Right and Option granted to it.

12.5          Time. Time shall be of the essence of this Agreement and of every
part of it and no extension or variation of this Agreement shall operate as a
waiver of this provision.

12.6          Entire Agreement. With respect to the subject-matter of this
Agreement, this Agreement:

(a)                sets forth the entire agreement between the parties and any
persons who have in the past or who are now representing either of the parties;

(b)               supersedes all prior understandings and communications between
the parties or any of them, oral or written; and

(c)                constitutes the entire agreement between the parties.

Each party acknowledges that this Agreement is entered into after full
investigation and that no party is relying on any statement or representation
made by any other which is not embodied in this Agreement. Each party
acknowledges that it shall have no right to rely on any amendment, promise,
modification, statement or representation made or occurring subsequent to the
execution of this Agreement unless it is in writing and executed by each of the
parties.

 

 

12.7          Notices. All notices and communications which may be or are
required to be given by either party to the other shall be in writing and
delivered or sent by e-mail or prepaid registered mail to the parties at the
following respective addresses:

Barrick Bullfrog and Barrick Gold Corporation:

Barrick Bullfrog Inc.

Barrick Gold Exploration Inc.

293 Spruce Road

Elko, NV 89801

Attention: Ed Cope, Vice President Exploration, Barrick Gold Exploration Inc.

Fax: (775)748-5580

Email: ecope@Barrick.com

 

With a copy to:

 

Barrick Bullfrog Inc.

Barrick Gold Corporation

Brookfield Place

TD Canada Trust Tower

161 Bay Street, Suite 3700

P.O. Box 212

Toronto, Canada M5J 2S1

Attention: James Boyd, Director, Business Development

Email: jboyd@barrick.com

 

With a copy to:

 

Barrick Bullfrog Inc.

460 West 50 North, Suite 500

Salt Lake City, Utah 84101

Attention: Peter Webster, General Counsel U.S., Barrick Gold of North America,
Inc.

Tel: (801) 990-3745

Email: pwebster@barrick.com

 

Rocky Mountain and Bullfrog Gold Corp.:

Rocky Mountain Minerals Corp.

Bullfrog Gold Corp.

897 Quail Run Drive

Grand Junction, CO 81505

Attention: David Beling

Email: dave@bullfroggold.com

 

 

If any payment or communication is sent by prepaid registered mail, it shall,
subject to the following sentence, be conclusively deemed to have been received
on the third business day following the mailing of it and, if delivered, it
shall be conclusively deemed to have been received at the time of delivery.
Notwithstanding the foregoing provisions with respect to

 

 

mailing, in the event that it may be reasonably anticipated that, due to any
strike, lock-out or similar event involving an interruption in postal service,
any payment or communication will not be received by the addressee by no later
than the third business day following the mailing of it, then the mailing of any
payment or communication as mentioned shall not be an effective means of sending
it but rather any payment or communication must then be sent by an alternative
means of transportation which it may reasonably be anticipated will cause the
payment or communication to be received reasonably expeditiously by the
addressee. Either party may from time to time change its address by notice to
the other in accordance with this Section 12.7. E-mail shall also be an
acceptable and legal form of communications between the Parties.

12.8          Counterparts. This Agreement may be executed in as many
counterparts as may be necessary and may be delivered originally by email or by
facsimile and each such counterpart so executed, whether delivered originally,
by email or by facsimile, are deemed to be an original and such counterparts and
facsimile copies together will constitute one and the same instrument.

12.9          Benefit of Successors. This Agreement shall inure to the benefit
of and be binding on the parties and their respective heirs, executors,
administrators, successors and assigns.

12.10      Memorandum of Agreement. Concurrently with the signing of this
Agreement, the parties shall sign, acknowledge and deliver a memorandum of this
Agreement in the form attached as Exhibit I which shall be recorded in the
office of the recorder of Nye County, Nevada. The execution and recording of the
memorandum of agreement shall not limit, increase or in any way modify any of
the covenants or conditions of this Agreement or any right, interest or
obligation of the parties or their Affiliates under this Agreement.

12.11      Assignment. Neither party may assign, sublease or otherwise transfer
all or any part of its rights, duties or interest regarding the Properties or
this Agreement without the other party’s prior written consent, which consent
may not be unreasonably withheld, conditioned or delayed; provided, however,
that Barrick Bullfrog’s consent to Rocky Mountain’s transfer of its interest
regarding the Properties or this Agreement to NV Energy, Inc., MidAmerican
Energy Holdings Company, or any party involved in any manner with solar power
generation may be withheld for any reason, reasonable or unreasonable. Any
assignment, sublease or transfer to which consent is given shall be subject to
the express condition that the assignee, sublessee or transferee shall execute
and deliver a written instrument, in form reasonably acceptable to the
non-assigning party, by which the assignee, sublessee or transferee assumes and
agrees to keep and perform all of the covenants and conditions of this Agreement
to be kept or performed by the assigning party after the effective date of such
assignment, sublease or transfer. No assignment, sublease or transfer of an
interest in the Properties or this Agreement will relieve the assigning,
subleasing or transferring party of any obligation that has accrued prior to the
date of the assignment sublease or transfer.

12.12      Survival. The following Sections and Subsections of this Agreement
will survive the expiration or termination of this Agreement: Sections 1.5, 2.1,
2.3, 2.5, 3.3, 5.3, 5.5, 7, 8.3, 8.5, 8.6, 8.7, 9, 10, 12.7, and 12.12 and
Subsections 5.1(a), 5.1(j), and 5.1(k). In addition, if the Option is exercised
and Closing occurs, Sections 5.2 and 5.7 will survive with respect to the
Royalty reserved by Barrick Bullfrog.

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.

     

BARRICK BULLFROG INC.

 

 

By: /s/ Blake Measom /s/ Paul Judd

Name: Blake Measom Paul Judd

Title: CFO Tax Director

     

BARRICK GOLD CORPORATION

 

 

By: /s/ Michael Brown

Name: Michael Brown

Title: VP Corporate Affairs & Exec Dir

     

ROCKY MOUNTAIN MINERALS CORP.

 

 

By: /s/ David Beling

Name: David Beling

Title: President & CEO

     

BULLFROG GOLD CORP.

 

By: /s/ David Beling

Name: David Beling

Title: President & CEO

 

 

EXHIBIT A

TO

MINERAL LEASE AND OPTION TO PURCHASE

 

properties

Part I – Legal Description

The patented and unpatented claims described below comprise all the lands
subject to the Agreement. All such lands and interests are located approximately
three miles west of Beatty, Nevada in the Bullfrog Mining District.

Description of Patented Mining Claims and Mineral Survey Number

Six patented mining claims located in Sections 10, 11 and 15 of T12S R46E and as
specifically listed below.

 

Polaris, MS 2510 A Del Monte, MS 2510 A Emerald, MS 2318 Ruby, MS 2318 Sunset
No. 1, MS 2539 Sunset No. 2, MS 2539  

 

The Sunset 1 and 2 patented mining claims have overriding royalties, as
described in Section 9.2 of the Agreement and in Exhibit L.

Description of Unpatented Lode Claims

Twenty lode mining claims located in located in Sections 9, 10, 11, 14, 15 of 16
T12S R46E and as specifically listed below:

Claim
Name BLM NMC
Serial No. Diny F 443898 Shorty 1 1058705 Shorty 2 1058706 Shorty 3 1058707
Shorty 4 1058708 Shorty 5 1058709 Shorty 6 1058710 Shorty 7 1058711 Shorty 8
1058712 Shorty 10 1058713 Shorty 11 1058714 Shorty 12 1058715 East Side 128709
Frog Extension 128711 Frog 128712 Cashboy 128714 Golden Age 16 298803

 

 

 

Golden Age 17 583388 Ace No. 1 112229 Yankee Girl 128710

 

The Ace No. 1, Golden Age 16, and Golden Age 17 unpatented mining claims have
overriding royalties, as described in Section 9.1 of the Agreement and in
Exhibits J and K.

 

Description of Unpatented Mill Site Claims

Eight mill site claims located in Sections 10 and 11 of T12S R46E and as
specifically listed below:

Mill site
Name BLM NMC
Serial No. BFMS 257 528776 BFMS 256 528775 BFMS 255 528774 BFMS 254 528773 BFMS
253 528772 BFMS 252 528771 BFMS 251 528770 BFMS 250 528769

 

 

 

 

 

 

Part II – Map

[image_007.gif]

 

 

EXHIBIT B

TO

MINERAL LEASE AND OPTION TO PURCHASE

 

ROCKY MOUNTAIN LANDS

Part I – Legal Description of Rocky Mountain Lands

Patented Mining Claims:

 

Polaris Fraction T12S R46 E S10 P# 46273 BK 21D PG 492 S#2426

Mineral Survey No. 2426, Patent No. 41378

 

Inaugural Fraction T12S R46 E S10 P# 46273 BK 21D PG 492 S#2426

Mineral Survey No. 2426, Patent No. 41378

 

Three Peaches T12S R46 E S10 P# 46273 BK 21D PG 492 S#2426

Mineral Survey No. 2426, Patent No. 41378

 

Little Fraction T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

 

Indian Johnnie T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

 

ShoshoneT12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

 

Del Monte Fraction T12S R46 E S10 P#46274 S#2385 BK 48D PG 176 S#2510A

Mineral Survey No. 2501A, Patent No. 46272

 

Shoshone Two T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

 

Shoshone Three T12S R46 E S10 P# 46273 BK 46D PG 545 S#2471A

Mineral Survey No. 2471A, Patent No. 46272

 

Oro Grande T12S R46E S2&3 P#46911 BK 20D PG 11 S#2470

Mineral Survey No. 2470, Patent No. 46911

 

Shoshone Extension T12S R46E S2&3 P#46911 BK 20D PG 11 S#2&3&10 Mineral Survey
No. 2470, Patent No. 46911

 

GreenhornT12S R46E S2&3 P#46911 BK 20D PG 11 S#2&3&10&11

Mineral Survey No. 2470, Patent No. 46911

 

 

 

 

Part II – Map of Rocky Mountain Lands

[image_008.gif]

 

 

Part III – Legal Description of Standard Gold Lands

Patented Mining Claims:

 

The AURIUM lode mining claim designated by the Surveyor General as Survey No.
2654, embracing a portion of the Unsurveyed Public Domain, in the Bullfrog
Mining District, Nye County, Nevada, and bounded and described in that certain
Patent recorded March 24, 1908 in Book 18 of Deeds, page 441 as File No. 1812,
Nye County, Nevada records.

 

The PROVIDENCE lode mining claim designated by the Surveyor General as Survey
No. 2470, embracing a portion of Unsurveyed Public Domain, in the Bullfrog
Mining District, Nye County, Nevada, and bounded and described in that certain
Patent recorded June 16, 1908 in Book 20 of Deeds, page 11 as File No. 3621, Nye
County, Nevada Records.

 

Unpatented Mining Claims:

 

Unpatented mining claims and sites situated in Sections 25, 26, 35, and 36,
Township 11 South, Range 46 East; Sections 1, 2, 10, 11, and 12, Township 12
South, Range 46 East; Mount Diablo Meridian, Nye County, Nevada, the names of
which are set forth below together with the document number of recording of the
location notices in the office of the recorder of said County, and the serial
number where filed in the state office of the Bureau of Land Management in Reno,
Nevada:

 

Claim Name Document No. of Recording BLM NMC Serial No. BVD 1 709370 988026 BVD
2 709371 988025 BVD 3 709372 988024 BVD 4 709373 988023 BVD 5 709443 987964 BVD
6 709444 987963 BVD 7 709374 988022 BVD 8 709375 988021 BVD 9 709376 988020 BVD
10 709377 988019 BVD 11 709382 988015 BVD 12 709383 988014 BVD 13 709384 988013
BVD 14 709385 988012 BVD 15 709386 988011 BVD 16 709393 988005 BVD 17 709394
988004 BVD 18 709395 988003 BVD 19 709396 988002 BVD 20 709387 988010 BVD 21
709388 988009

 

 

 

BVD 22 709389 988008 BVD 23 709390 988007 BVD 24 709391 988006 BVD 25 709397
988001 BVD 26 709398 988000 BVD 27 709399 987999 BVD 28 709400 987998 BVD 29
709406 987993 BVD 30 709407 987992 BVD 31 709408 987991 BVD 32 709409 987990 BVD
33 709401 987997 BVD 34 709402 987996 BVD 35 709403 987995 BVD 36 709404 987994
BVD 37 709378 988018 BVD 38 709379 988017 BVD 39 709380 988016 BVD 40 709411
987989 BVD 41 709412 987988 BVD 105 709414 987987 BVD 106 709415 987986 BVD 107
709416 987985 BVD 200 709418 987984 BVD 201 709419 987983 BVD 202 709420 987982
BVD 203 709421 987981 BVD 204 709422 987980 BVD 205 709423 987979 BVD 206 709424
987978 BVD 207 709426 987977 BVD 300 709428 987976 BVD 301 709429 987975 BVD 302
709430 987974 BVD 303 709431 987973 BVD 314 709433 987972 BVD 315 709434 987971
BVD 316 709435 987970 BVD 317 709436 987969 BVD 321 709438 987968 BVD 322 709439
987967 BVD 323 709440 987966 BVD 324 709441 987965 BVD 401 712005 992989 BVD 402
712006 992990

 

 

 

BVD 403 712007 992991 BVD 404 712008 992992 BVD 405 712009 992993 BVD 406 712010
992994 BVD 407 712011 992995 BVD 408 712012 992996 BVD 409 712013 992997 BVD 410
712014 992998 Beatty Conglomerate #1 Amended 297734 109662 Lucky Queen Amended
297739 109667 Beatty Conglomerate #8 Babington Amended 297756 109697 Beatty
Conglomerate #9 Cornell Amended 297757 109698 Beatty Conglomerate #10 Flin Flon
#2 Amended 297758 109699

 

 

 

 

 

 

 

 

 

 

 

 

Part IV – Map of Standard Gold Lands

[image_003.jpg]

 

 

EXHIBIT C

TO

MINERAL LEASE AND OPTION TO PURCHASE

 

AREA OF INTEREST

 

[image_009.gif]

 

 

 

EXHIBIT d

TO

MINERAL LEASE AND OPTION TO PURCHASE

 

BACK-IN RIGHT AGREEMENT

THIS BACK-IN RIGHT AGREEMENT made the __ day of ______,20 __ between Rocky
Mountain Minerals Corp. (“Rocky Mountain”), a corporation incorporated under the
laws of Nevada and Barrick Bullfrog Inc. (“Barrick Bullfrog”), a corporation
incorporated under the laws of Delaware.

 

WHEREAS:

A.Rocky Mountain has this day acquired from Barrick Bullfrog and is the
registered and beneficial owner of the properties set out in Appendix “A” to
this Back-in Right Agreement (as hereinafter defined) (the “Properties”),
pursuant to the terms of the Mineral Lease and Option Agreement (as hereinafter
defined).

B.Rocky Mountain has agreed, on its own behalf, and on behalf of its
successors-in-title and permitted assignees to the Back-In Properties (as
hereinafter defined) and each and every part thereof, to grant to Barrick
Bullfrog, an option to purchase the Interest (as hereinafter defined in Section
3) in the Back-In Properties on the terms and conditions set forth in this
Back-In Right Agreement.

C.All capitalized terms used in this Back-In Right Agreement but not otherwise
defined herein shall have the respective meanings assigned thereto in Appendix
“B” to this Back-In Right Agreement.

NOW THEREFORE, in consideration of the payments, covenants and agreements
provided for in the Option Agreement and in this Back-In Right Agreement and for
other good and valuable consideration paid or given by Barrick Bullfrog to Rocky
Mountain the receipt and sufficiency of which are hereby acknowledged, Rocky
Mountain covenants and agrees as follows:

1.Grant of Option

Rocky Mountain hereby grants to Barrick Bullfrog subject to the terms and
conditions set out herein, the sole, exclusive and irrevocable option (referred
to herein as the “Back-In Right”) to purchase the Interest in the Back-In
Properties, free and clear of all Encumbrances, by payment of the Consideration
(as hereinafter defined) by Barrick Bullfrog as provided in this Back-In Right
Agreement. It is the intent of Rocky Mountain and Barrick Bullfrog that the
Back-In Right (and the covenants of Rocky Mountain in respect thereof) shall run
with the land and form part of the Back-In Properties. The Back-In Right may be
exercised in the manner, at the price and on the terms, provisions and
conditions as set out in this Back-In Right Agreement.

 

 

2.Covenants and Agreements of Rocky Mountain

Until the expiry or termination of this Back-in Right Agreement:

(a)Rocky Mountain shall not grant a security interest or other Encumbrance in
the Back-In Properties to any person unless such person acknowledges in writing
to Barrick Bullfrog that (i) the Back-In Right shall have priority to, and shall
not be postponed or subordinated in any manner whatsoever to, such security
interest or other Encumbrance, (ii) such lender will permit Rocky Mountain (or,
in the circumstances provided in the Back-In Right Agreement, Barrick Bullfrog)
to fully pre-pay all amounts secured by the security interest or Encumbrance to
such person at any time after the date Rocky Mountain receives the Back-In
Notice and (iii) such person expressly acknowledges in writing to Barrick
Bullfrog the rights of Barrick Bullfrog under this Back-In Right Agreement and
the Option Agreement (as it relates to the Back-In Right) and agrees in writing
to Barrick Bullfrog to hold and deal with its security interest or other
Encumbrance so as not to frustrate, diminish or impair such rights of Barrick
Bullfrog hereunder or thereunder.

(b)Subject to paragraph (d) below, Rocky Mountain shall not sell, assign,
convey, transfer or otherwise dispose (any such action, a “Transfer”) of the
Back-In Properties (in whole or in part) to any person (including for greater
certainty an Affiliate of Rocky Mountain) without the prior written consent of
Barrick Bullfrog. It is acknowledged and agreed that it shall be a condition of
any consent of Barrick Bullfrog that the purchaser, transferee, assignee or
recipient of the Back-In Properties agrees to (i) be bound by the terms of this
Back-In Right Agreement and the Option Agreement (as it relates to the Back-In
Right and/or the Back-In Properties) in a manner and on terms and conditions
satisfactory to Barrick Bullfrog and (ii) enter in to an assumption of the
Back-In Right Agreement on terms and conditions satisfactory to Barrick
Bullfrog.

(c)Rocky Mountain shall not grant any royalty interest or similar interest with
respect to the Back-In Properties that “runs with the land” or otherwise creates
an interest in the Back-In Properties (or any product extracted therefrom),
grant any person any right or entitlement or interest to the Back-In Properties
(or any product extracted therefrom) or would require Barrick Bullfrog or any
Affiliate to pay any monies on account thereof or take any action or permit any
action to be taken that would otherwise impose any obligation on Barrick
Bullfrog or any Affiliate or would create an entitlement or claim to or
otherwise attach to, impair or encumber the Interest to be acquired by Barrick
Bullfrog on exercise of the Back-In Right in any way (or any product extracted
therefrom); provided that Rocky Mountain shall be entitled to grant security to
an arm’s length lender in the normal and ordinary course of business, subject to
paragraph (a) above.

(d)Rocky Mountain may Transfer the Back-In Properties to an Affiliate, provided
(i) such Affiliate agrees in writing with Barrick Bullfrog to comply with the
obligations of a Transfer set forth in Section 2(b) of this Back-in Right
Agreement

 

 

and (ii) Rocky Mountain agrees to guarantee (as primary obligor and not merely
as surety) the performance by such Affiliate of its obligations hereunder and
under the Option Agreement.

(e)Prior to the commencement of mining within any of the Back-In Properties,
Rocky Mountain must provide to Barrick Bullfrog an annual report by not later
than forty five (45) days following Rocky Mountain's fiscal year end (the
“Year”) outlining the following:

(i)the work carried out by or on behalf of Rocky Mountain within the Back-In
Properties during that Year;

(ii)an outline of Rocky Mountain’s proposed activities within the Back-In
Properties during the next Year;

(iii)annual mineral resources and mineral reserves, if any; and

(iv)operating and exploration expenditure and forecasts

(f)If Rocky Mountain establishes a Mineral Resource or Mineral Reserve on any of
the Back-In Properties, Rocky Mountain must provide to Barrick Bullfrog the
reports pertaining to such resource or reserve as soon as practicable after the
establishment of such Mineral Resource or Mineral Reserve; provided that, if
Rocky Mountain is required to make a public declaration with respect to the
establishment thereof pursuant to the provisions of any applicable Law or by the
rules of any recognized stock exchange having jurisdiction over Rocky Mountain,
Rocky Mountain shall provide the reports pertaining to such resource or reserve
as soon as practicable after the public declaration with respect to the
establishment thereof. Rocky Mountain shall promptly advise Barrick Bullfrog of
(i) any feasibility study in respect of any of the Back-In Properties (and the
material details thereof and provide a copy of such feasibility study), (ii) any
decision to establish a mine within any of the Back-In Properties and (iii) the
commencement of production within any of the Back-In Properties.

(g)Following the commencement of mining within any of the Back-In Properties,
Rocky Mountain must provide to Barrick Bullfrog an annual report by not later
than 90 days following the end of a Year outlining the following:

(i)the quantity, type and grade of products or Minerals (as defined in the
Option Agreement) extracted during the Year;

(ii)the quantity, type and grade of products or Minerals that have been
processed during that Year and the location of the relevant facilities;

(iii)the quantity, type and grade of all products or Minerals that have been
sold during that Year;

(iv)annual mineral resources and mineral reserves, if any; and

 

 

(v)other pertinent information which would reasonably be expected to be relevant
to a decision to exercise the Back-in Right by Barrick Bullfrog.

3.Conditions, Exercise and Procedures

If at any time after the Option Closing Date a Mineral Resource equal to or in
excess of the Hurdle Amount is defined on the Back-In Properties, Rocky Mountain
shall promptly deliver notice of same (the “Hurdle Notice”) to Barrick Bullfrog
and Barrick Bullfrog shall have the right exercisable for a period of
one-hundred and fifty (150) days after the Hurdle Notice has been delivered to
Barrick Bullfrog, upon notice in writing (the “Back-In Notice”), to acquire from
Rocky Mountain (or any of its successors or permitted assigns or any permitted
transferee, purchaser, assignee or recipient of the Back-In Properties, referred
to collectively with Rocky Mountain for the purposes of this Back-In Right
Agreement as “Rocky Mountain”) an undivided 51.00% interest in and to the
Back-In Properties (the “Interest”) free and clear of all Encumbrances on the
following terms and conditions:

(a)at any time after the Hurdle Amount is reached, Rocky Mountain shall provide
to Barrick Bullfrog access to the (i) Back-In Properties, (ii) books and records
of Rocky Mountain (as they related to the Back-In Properties), including without
limitation, all geological, geophysical, geochemical and test data related to
the Back-In Properties and all core samples, (iii) senior management of Rocky
Mountain, and (iv) all other information and access, in each case, as Barrick
Bullfrog may require in order to undertake the due diligence it deems necessary
or advisable in connection with its decision to exercise the Back-In Right and
Rocky Mountain shall at the request of Barrick Bullfrog execute, or cause the
appropriate Rocky Mountain Affiliate to execute, such consents, authorizations
and directions as may be necessary to enable Barrick Bullfrog or its authorized
representatives to obtain such access as Barrick Bullfrog may reasonably require
to files and records maintained by governmental entities or other public
authorities relating to any of the Back-In Properties;

(b)upon the exercise of the Back-in Right by Barrick Bullfrog in the manner set
forth in this Back-In Right Agreement, the parties will be deemed to have
entered into a binding agreement for the purchase by Barrick Bullfrog and the
sale by Rocky Mountain of the Interest;

(c)upon receipt of the Back-In Notice, Rocky Mountain shall, at its sole cost
and expense, make arrangements to fully satisfy and discharge all Encumbrances
on the Back-In Properties by not later than sixty (60) days after the receipt of
the Back-In Notice, (the “Waiting Period”). Without limiting or derogating from
the right of Barrick Bullfrog in Section 3(a) of this Back-In Right Agreement,
during the Waiting Period, Rocky Mountain shall allow Barrick Bullfrog to
undertake such due diligence as Barrick Bullfrog may require. If Barrick
Bullfrog is not satisfied with the results of its due diligence, Barrick
Bullfrog may rescind its Back-In Notice by written notice to Rocky Mountain
prior to the expiry of the Waiting Period and upon delivery of such notice,
Barrick Bullfrog shall be

 

 

deemed to have elected not to exercise the Back-In Right provided that no such
rescission shall relieve Rocky Mountain of any liability for a breach of any of
its covenants in Section 2 of this Back-In Right Agreement prior to the date of
rescission or reduce, prevent or impair Barrick Bullfrog from making any Claim
in respect thereof;

(d)forthwith following the delivery of the Back-In Notice, Rocky Mountain will
provide Barrick Bullfrog with a statement of Rocky Mountain Expenditures,
certified as correct by the Chief Financial Officer of Rocky Mountain;

(e)on the Closing Date, Barrick Bullfrog shall (i) pay to Rocky Mountain by
certified cheque, wire transfer or bank draft an amount in Canadian Dollars
equal to the Consideration and (ii) the Royalty Agreement will terminate. It is
understood and agreed that Rocky Mountain may request that Barrick Bullfrog pay
some or all of the Consideration to fully satisfy and discharge the Encumbrances
on the Back-In Properties in lieu of paying such amounts to Rocky Mountain and
any amounts so paid by Barrick Bullfrog shall be deemed to have been paid to
Rocky Mountain and shall be applied as a credit against the Consideration
actually received by Rocky Mountain;

(f)if Rocky Mountain fails to discharge the Encumbrances on the Back-In
Properties as required by this Back-In Right Agreement, Barrick Bullfrog may,
but is not obligated to, discharge any such Encumbrance (and Rocky Mountain
hereby consents to Barrick Bullfrog taking such actions) and if Barrick Bullfrog
so elects to take such action Barrick Bullfrog may deduct the cost of doing so
(including all expenses including legal expenses, incurred by Barrick Bullfrog
in doing so) from the Consideration payable by Barrick Bullfrog to Rocky
Mountain;

(g)upon the payment by Barrick Bullfrog to Rocky Mountain of the Consideration,
Barrick Bullfrog shall be deemed to have acquired and be vested with a 51.00%
undivided interest in the Back-In Properties (and the Liabilities associated
therewith) and Rocky Mountain shall retain a 49.00% undivided interest in the
Back-In Properties (and the Liabilities associated therewith). At such time, a
joint venture shall immediately be formed between Barrick Bullfrog and Rocky
Mountain in “Joint Venture”) in accordance with the terms of Appendix “C” to
this Back-In Right Agreement (until such time as the parties have entered into a
formal joint venture agreement) and the Back-In Properties and all other Joint
Venture Property, if any, shall be assets of the Joint Venture, but excluding
the Rocky Mountain Lands and the Standard Gold Lands as those lands are
described in Exhibit B to the Option Agreement, and other properties owned or
controlled by Bullfrog Gold Corp. The parties agree to negotiate in good faith
and enter into a formal joint venture agreement in respect of the
Back-In-Properties within 90 days of the formation of the Joint Venture (the
“Joint Venture Agreement”), which agreement will contain the terms of Appendix
“C” to this Back-In Right Agreement and such other terms and conditions as are
customary in joint venture agreements of this nature. Barrick Bullfrog (or an
Affiliate of Barrick Bullfrog) shall, until it resigns, be the operator of such
Joint Venture;

 

 

(h)upon the exercise of the Back-In Right, Rocky Mountain shall provide Barrick
Bullfrog on the Closing Date with good and marketable title to a 51.00%
undivided interest in the Back-In Properties, free and clear of all
Encumbrances;

(i)following the exercise of the Back-In Right Barrick Bullfrog shall have the
option to take over, either directly or through an Affiliate, as the sole
operator of the Back-In Properties; and

(j)Barrick Bullfrog and Rocky Mountain shall execute and deliver to each other
such documents and undertakings and take such other steps as counsel for each
Party may reasonably require to give effect to such transfer of the Interest
(including, for greater certainty, such customary closing documents used in
connection with similar transactions (including without limitation, the type of
closing documentation set out in the Option Agreement) as Barrick Bullfrog may
reasonably request and, in the event Barrick Bullfrog or an Affiliate elects to
become operator, transfer of 100% of the direct interest in the Back-In
Properties and the other Joint Venture Property to the operator (as trustee for
Barrick Bullfrog and Rocky Mountain).

Barrick Bullfrog shall, notwithstanding payment to Rocky Mountain of the
Consideration, have the right to have the Rocky Mountain Expenditures audited
and Rocky Mountain shall make its Books and Records available for such audit by
an auditor acceptable to Barrick Bullfrog and Rocky Mountain acting reasonably
(who shall be independent of Barrick Bullfrog and Rocky Mountain). The
assessment of such auditor will be binding upon the Parties, who undertake not
to challenge such assessment. Any adjustments, if made after the payment by
Barrick Bullfrog to Rocky Mountain of the Consideration, shall be paid promptly
by the Party owing same, together with interest from the date of the original
payment by Barrick Bullfrog to Rocky Mountain of the Consideration to the date
of payment of the adjustment plus interest on such amount at the Prime Rate,
payable monthly both before and after default and judgment.

4.Closing

The transaction arising out of the exercise of the Back-In Right shall be
completed (the moment of completion shall be referred to as “Closing”) on that
date (the “Closing Date”) which shall be the sixtieth (60th) day following the
day of the Back-In Notice was delivered to Rocky Mountain (or such longer period
as may be necessary to obtain any consents of Governmental Entities required to
effect the transfer of the Interest). All documents and monies shall be
delivered at the place of Closing (which place shall be determined by Barrick
Bullfrog, acting reasonably).

5.Maximum Duration of Agreement

Barrick Bullfrog’s Back-In Right, unless otherwise terminated by other
provisions herein contained, shall exist in perpetuity. If any right, power or
interest of a party under this Back-In Right Agreement would violate the rule
against perpetuities or equivalent rule under applicable law, then such right,
power or interest shall terminate on the earlier of

 

 

(i) the expiration of twenty (20) years after the death of the last survivor of
all the lineal descendants of Her Majesty, Queen Elizabeth II of England, living
on the date of this Back-In Right Agreement and(ii) the Closing Date (the
earlier of (i) and (ii), the “Termination Date”).

6.Registration

This Back-In Right Agreement shall be registered as set forth in the Option
Agreement. Should the Back-In Properties at any time consist of, or be
substituted or replaced by (whether extending over a greater or lesser area than
the Back-in Properties), a form of tenure (including, but not limited to,
unpatented claims and licences of occupation), right, lease, licence or permit
which is recorded with a land titles or land registry office, the Back-in Right
Agreement shall be recorded in the land titles or land registry office (as
applicable), in a form and substance acceptable to Barrick Bullfrog. If this
Back-In Agreement is terminated, Barrick Bullfrog shall cooperate in the
deletion of any registrations of this Back-in Right Agreement from title or
mineral title to the Back-in Properties.

7.Arbitration

Disputes between the parties arising out of or in connection with this Agreement
or its interpretation will be settled in accordance with Section 11 of, and
Exhibit H to, the Mineral Lease and Option Agreement dated March 23, 2015, by
and between Barrick Bullfrog and Rocky Mountain.

8.Enurement

This Back-In Right Agreement shall enure to the benefit of the parties hereto
and their respective successors, successor-in-title and permitted assigns. This
Agreement constitutes the entire Agreement of the parties hereto in respect of
the subject matter hereof. Barrick Bullfrog shall be entitled to assign, in its
sole discretion, its rights under this Back-In Right Agreement provided such
transferee enters into a written agreement agreeing to be bound by the
provisions hereof.

9.Notices

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, transmitted by telecopy or
similar means of recorded electronic communication or sent by registered mail,
charges prepaid, addressed as follows:

 

 

 

Barrick Bullfrog:

Barrick Bullfrog Inc.

Barrick Gold Exploration Inc.

293 Spruce Road

Elko, NV 89801

Attention: Ed Cope, Vice President Exploration, Barrick Gold Exploration Inc.

Fax: (775)748-5580

Email: ecope@Barrick.com

 

With a copy to:

 

Barrick Bullfrog Inc.

Barrick Gold Corporation

Brookfield Place

TD Canada Trust Tower

161 Bay Street, Suite 3700

P.O. Box 212

Toronto, Canada M5J 2S1

Attention: James Boyd, Director, Business Development

Email: jboyd@barrick.com

 

With a copy to:

 

Barrick Bullfrog Inc.

460 West 50 North, Suite 500

Salt Lake City, Utah 84101

Attention: Peter Webster, General Counsel U.S., Barrick Gold of North America,
Inc.

Tel: (801) 990-3745

Email: pwebster@barrick.com

 

Rocky Mountain:

Rocky Mountain Minerals Corp.

Bullfrog Gold Corp.

897 Quail Run Drive

Grand Junction, CO 81505

Attention: David Beling

Email: dave@bullfroggold.com

 

10.Counterparts

This Agreement may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original. All such
counterparts shall together constitute one and the same Agreement.

 

 

11.Governing Law

This Agreement and the rights and obligations and relations of the parties shall
be governed by and construed in accordance with the laws of the State of Nevada
and the federal laws of the United States applicable therein, without regard for
any conflict of laws or choice of laws principles that require or permit the
application of the law of any other jurisdiction. The parties agree that the
courts of the State of Nevada shall have jurisdiction to entertain any action or
other legal proceedings based on any provisions of this Agreement. Each party
attorns and consents to the jurisdiction of the state and federal courts of the
State of Nevada.


IN WITNESS WHEREOF Rocky Mountain and Barrick Bullfrog have executed this
Agreement as of the date written above.

 

 

BARRICK BULLFROG INC.

 

 

By:

Name:

Title:

     

ROCKY MOUNTAIN MINERALS CORP.

 

 

By:

Name: David Beling

Title: President & CEO

 

 

 

Appendix “A” to Back-In Agreement
Properties

Part I – Legal Description

Description of Patented Mining Claims and Mineral Survey Number

Six patented mining claims located in Sections 10, 11 and 15 of T12S R46E and as
specifically listed below.

 

Polaris, MS 2510 A Del Monte, MS 2510 A Emerald, MS 2318 Ruby, MS 2318 Sunset
No. 1, MS 2539 Sunset No. 2, MS 2539  

 

The Sunset 1 and 2 patented mining claims have overriding royalties, as
described in Section 9.2 and Exhibit L of the Option Agreement.

Description of Unpatented Lode Claims

Twenty lode mining claims located in located in Sections 9, 10, 11, 14, 15 of 16
T12S R46E and as specifically listed below:

Claim
Name BLM NMC
Serial No. Diny F 443898 Shorty 1 1058705 Shorty 2 1058706 Shorty 3 1058707
Shorty 4 1058708 Shorty 5 1058709 Shorty 6 1058710 Shorty 7 1058711 Shorty 8
1058712 Shorty 10 1058713 Shorty 11 1058714 Shorty 12 1058715 East Side 128709
Frog Extension 128711 Frog 128712 Cashboy 128714 Golden Age 16 298803 Golden Age
17 583388 Ace No. 1 112229 Yankee Girl 128710

 

The Ace No. 1, Golden Age 16, and Golden Age 17 unpatented mining claims have
overriding royalties, as described in Section 9.1 and Exhibits J and K of the
Option Agreement.

 

 

 

Description of Unpatented Mill Site Claims

Eight mill site claims located in Sections 10 and 11 of T12S R46E and as
specifically listed below:

Mill site
Name BLM NMC
Serial No. BFMS 257 528776 BFMS 256 528775 BFMS 255 528774 BFMS 254 528773 BFMS
253 528772 BFMS 252 528771 BFMS 251 528770 BFMS 250 528769

 

 

 

 

 

Part II – Map

[image_007.gif]

 

 

 

 

Appendix “B” to Back-In Agreement
Definitions

“Affiliate” has the meaning set forth in Section 1.1 of Option Agreement;

“Back-In Notice” has the meaning ascribed to that term in Section 3(a) of the
Back-In Right Agreement;

“Back-In Properties” means the Properties (including any Properties abandoned by
Rocky Mountain or an Affiliate and which are subsequently acquired (in whole or
in part) by Rocky Mountain, an Affiliate of Rocky Mountain or any person Rocky
Mountain or Affiliate of Rocky Mountain are acting jointly or in concert with at
any time prior to the Closing Date), but excluding the Rocky Mountain Lands and
the Standard Gold Lands as those lands are described in Exhibit B to the Option
Agreement, and other properties owned or controlled by Bullfrog Gold Corp.,
together with any and all mineral rights, surface rights, leases, licences,
permits or other rights or forms of tenure (including, but not limited to,
unpatented claims, licences of occupation, patented freehold claims and patented
leasehold claims) resulting from renewals, replacements, substitutions,
consolidations, severances or modifications of the Properties, in effect from
time to time, whether extending over a greater or lesser area;

“Back-In Right” has the meaning ascribed to that term in Section 1 of the
Back-In Right Agreement;

“Back-In Right Agreement” means this agreement dated ____________ __, 20__
between Rocky Mountain and Barrick Bullfrog, including all appendices thereto;

“Business Day” means any day, other than (i) a Saturday, (ii) a Sunday or (iii)
any other day on which the principal chartered banks located in Reno, Nevada,
are not open for business during normal banking hours;

“Claim” means a claim, demand, action, suit, proceeding, grievance, arbitration,
assessment, reassessment, judgment or settlement or compromise relating thereto
for any Loss incurred or suffered by a person asserting such claim;

“Closing” has the meaning ascribed to that term in Section 4 of this Back-In
Right Agreement;

“Closing Date” has the meaning ascribed to that term in Section 4 of this
Back-In Right Agreement;

“Commercial Production” means the commercial exploitation of Ore subsequent to
the exercise of the Option, but does not include milling for the purpose of
testing or milling or leaching by a pilot plant or during the initial tune-up
period of a plant. Commercial Production will be deemed to have commenced:

(a)if a plant is located on the Property, on the first day of the month
following the first period of thirty (30) consecutive days during which ore has
been processed through such plant for not less than fifteen (15) days at an
average rate of not less than 60% of the initial rated capacity of such plant,
or

 

 

(b)if no plant is located on the Property, on the first day of the month
following the first period of thirty (30) consecutive days during which Ore has
been shipped from the Property on a regular basis for the purpose of processing
and earning revenue;

“Consideration” means an amount in Canadian Dollars equal to two and one half
(2.5) times the Rocky Mountain Expenditures set forth on the statement of
expenditures contemplated by Section 3(d) of this Back-In Right Agreement, as
such amount may be adjusted pursuant to the Back-In Right Agreement;

“Control” means:

(a)when applied to the relationship between a person and a corporation, the
beneficial ownership by such person at the relevant time of shares of such
corporation carrying more than 50% of the voting rights ordinarily exercisable
at meetings of shareholders of such corporation or carrying sufficient rights to
elect a majority of the directors of such corporation, or the ability of such
person to otherwise elect or appoint a majority of the directors of such
corporation or influence their voting through any Contract, understanding or
other arrangement; and

(b)when applied to the relationship between a person and a partnership, joint
venture or other person, the beneficial ownership by such person at the relevant
time of more than 50% of the ownership interests of the partnership, joint
venture or other person in circumstances where it can reasonably be expected
that such person has the ability to direct the affairs of such partnership,
joint venture or other person;

and the words “Controlled by”, “Controlling” and similar words have
corresponding meanings; provided that a person (the “first-mentioned person”)
who Controls a corporation, partnership, joint venture or other person (the
“second-mentioned person”) shall be deemed to Control: (i) any corporation,
partnership, joint venture or other person (the “third-mentioned person”) which
is Controlled by the second-mentioned person, (ii) any corporation, partnership,
joint venture or other person which is Controlled by the third-mentioned person,
and (iii) so on;

“Development” means all activities and preparation (other than Exploration),
prior to the commencement of mining or extraction of ores on the Back-in
Properties, for the removal and recovery of ores, including the completion of a
feasibility study or similar analysis associated with the same and the
construction or installation of improvements to be used for the mining of ores,
and including related environment compliance.

“Encumbrance” means any encumbrance of any kind whatever (registered or
unregistered) and includes a security interest, mortgage, lien, hypothec,
pledge, hypothecation, assignment, charge, security under Nevada law, federal
law, Section 426 or Section 427 of the Bank Act (Canada), trust or deemed trust
(whether contractual, statutory or otherwise arising), any easement, restrictive
covenant, limitation, agreement, reservation, right of way, restriction,
encroachment or burden or any other right or claim of others of any kind
whatever affecting the Back-In

 

 

Properties, or the use thereof and any rights or privileges capable of becoming
any of the foregoing but does not include Permitted Encumbrances;

"Exploration" means all activities directed toward ascertaining the existence,
location, quantity, quality or commercial value of deposits of ores, including
but not limited to additional drilling required after discovery of potential
commercial mineralization and including related environmental compliance.

“Rocky Mountain” means Rocky Mountain Minerals Corp., a Nevada corporation;

“Rocky Mountain Expenditures” means all reasonable and documented expenses
incurred on Exploration and Development on the Back-In Properties by Rocky
Mountain after the Option Closing Date until the date of the Back-In Notice. For
greater certainty, the Rocky Mountain Expenditures shall not include any amounts
payable by Rocky Mountain to Barrick Bullfrog or any Barrick Bullfrog Affiliate
under the Option Agreement or any amounts paid to discharge or satisfy any
Encumbrances;

“Governmental Entity” means (a) any multinational, federal, provincial, state,
regional, municipal, local, or other government, governmental or public
department, central bank, court, tribunal, arbitral body, commission, board,
bureau or agency, domestic or foreign, (b) any subdivision, agent, commission,
board or authority of any of the foregoing, (c) any quasi-governmental or
private body, including any tribunal, commission, regulatory agency or
self-regulatory organization, exercising any regulatory, expropriation or taxing
authority under or for the account of any of the foregoing, or (d) any stock
exchange;

“Hurdle Amount” means either

(a)a Mineral Resource of at least 1 million ounces of contained gold (or gold
equivalent) on the Properties; or

(b)a Mineral Resource on the Properties where the sum of:

(i)any ounces of gold (or gold equivalent) extracted from such property from and
after the Option Closing Date; and

(ii)ounces of contained gold (or gold equivalent) in a Mineral Resource
established on such property,

is equal to or greater than 1 million;

“Hurdle Notice” has the meaning ascribed to that term in Section 3(a) of the
Back-In Right Agreement;

“Interest” has the meaning ascribed to that term in Section 3 of the Back-In
Right Agreement;

“Joint Venture” has the meaning ascribed to that term in Section 3(f) of the
Back-In Right Agreement;

 

 

“Joint Venture Agreement” has the meaning ascribed to that term in Section 3(f)
of the Back-In Right Agreement;

“Joint Venture Property” means all property and rights of every description,
whether real, personal or mixed, whether before or after the date of formation
of the Joint Venture, acquired by the participants in the Joint Venture or by
the operator as trustee for the participants for the purposes of the Joint
Venture including,

(i)the Back-In Properties;

(ii)all easements appurtenant to the Back-In Properties;

(iii)all geological, geophysical, geochemical and test data related to the work
carried out hereunder and all other information in relation to the Back-In
Properties acquired, proved, gained or developed or in the possession or under
the control of any of the participants or the operator (if not a participant)
irrespective of whether or not such information was acquired, proved, gained or
developed prior to or after the date of this Agreement;

(iv)all improvements to the Back-In Properties, all fixtures, plant, machinery,
equipment, supplies, infrastructure and any other properties or rights of any
description, whether real or personal;

(v)all minerals derived from the exploitation and mining of the Back-In
Properties; and

(vi)the leasehold interest of the participants in any surface lease or leases or
any mining lease with respect to the Back-In Properties;

“Barrick Bullfrog” means Barrick Bullfrog Inc., a Delaware corporation;

“Law” or “Laws” means all laws (including common law), by-laws, statutes, rules,
regulations, principles of law and equity, orders, rulings, ordinances,
judgements, injunctions, determinations, awards, decrees or other requirements,
whether domestic or foreign, and the terms and conditions of any grant of
approval, permission, authority or license of any Governmental Entity or
self-regulatory authority, and the term “applicable” with respect to such laws
and in a context that refers to one or more persons, means such laws as are
applicable to such person or its business, undertaking, property or securities
and emanate from a person having jurisdiction over the person or persons or its
or their business, undertaking, property or securities;

“Loss” or “Losses”, in respect of any matter, means any and all costs, expenses,
penalties, fines, losses, damages, Liabilities and deficiencies (including,
without limitation, all amounts paid in settlement, all interest and penalties
and all legal and other professional fees and disbursements, including those
incurred in defending any claim) arising directly or indirectly as a consequence
of such matter;

“Mineral Resource” has the meaning given to the term in NI 43-101;

 

 

“Mineral Reserve” has the meaning given to the term in NI 43-101;

“NI 43-101” means National Instrument 43-101 – Standards of Disclosure for
Mineral Projects of the Canadian Securities Administrators;

“Option Agreement” means the Mineral Lease and Option to Purchase agreement
dated as of March 23, 2015, between Barrick Bullfrog and Rocky Mountain;

“Option Closing Date” has the meaning given to “Closing Date” in the Option
Agreement;

“Permitted Encumbrances” means:

(a)inchoate or statutory liens for taxes not at the time overdue and inchoate or
statutory liens for overdue taxes the validity of which are being contested in
good faith but only for so long as such contestation effectively postpones
enforcement of any such liens or taxes;

(b)statutory liens incurred or deposits made in the ordinary course of the
business in connection with worker's compensation, unemployment insurance and
similar legislation, but only to the extent that each such statutory lien or
deposit relates to amounts not yet due;

(c)security given to a public utility or any Governmental Entity when required
in the ordinary course of the business;

(d)undetermined or inchoate construction or repair or storage liens arising in
the ordinary course of the business, a claim for which has not been filed or
registered pursuant to law or which notice in writing has not been given to the
applicable Party but excluding any liens or claims by any Affiliate of such
applicable Party;

(e)any reservations or exceptions contained in the original grants from the
Crown;

(f)the Royalty Agreement; and

(g)rights of way for, or reservations or rights of others relating to, sewers,
water lines, gas lines, pipelines, electric lines, telegraph and telephone lines
and other similar products or services related to ordinary course of business;

“Properties” has the meaning ascribed to that term in Recital “A” to the Back-In
Right Agreement;

“Royalty” has the meaning ascribed to that term in the Royalty Agreement;

“Royalty Agreement” means the agreement titled “Quitclaim Deed and Reservation
of Royalty Agreement” dated ________ ___, 20__, between Barrick Bullfrog and
Rocky Mountain attached as Exhibit G to the Option Agreement;

 

 

“Termination Date” has the meaning ascribed to that term in Section 5 of the
Back-In Right Agreement;

“Transfer” has the meaning ascribed to that term in Section 2(b) of the Back-In
Right Agreement;

“Waiting Period” has the meaning ascribed to that term in Section 3 of the
Back-In Right Agreement;

“Year” has the meaning ascribed to that term in Section 2(e) of the Back-In
Right Agreement;

 

 

 

Appendix “C” to Back-In Agreement
Basic Terms of Joint Venture Agreement

It is agreed that the Joint Venture Agreement required to be entered into
pursuant to Section 3(f) of the Back-In Right Agreement shall contain, however
not exclusively, provisions on and with regard to matters set out below:

1.Barrick Bullfrog (or an Affiliate of Barrick Bullfrog) will be the Operator of
the Joint Venture and, as Operator, shall solely be responsible for and operate
all work programs of the Joint Venture.

2.The activities of the Joint Venture will be directed by a Management Committee
made up of representatives of each Party voting in proportion to the respective
interest of each of the Parties in the joint venture interest (the “JV
Interest”). Decisions of the Management Committee, unless otherwise provided,
shall be by majority vote.

3.Prior to November 30th of each year (or such other time as determined by the
Management Committee), the Operator shall submit a work program and budget for
the next ensuing calendar year to the Management Committee. The Management
Committee shall meet and shall decide to accept such program or modification of
same within a month after the budget is submitted by the Operator. If a Party to
the Joint Venture fails to participate in the approved work program, it will be
diluted according to calculation in Section 8 of this Schedule.

4.All costs by the Joint Venture for the exploration and development of the
Back-In Properties and the subsequent operation of a mining venture shall be
funded by each Party in proportion to its JV interest.

5.The Operator shall be entitled to charge to the Joint Venture a management fee
equal to five (5%) percent of all direct costs for the exploration stage, four
(4%) percent of all direct costs for the development stage, and three (3%)
percent of all direct costs during the mining operation stage.

6.The Joint Venture Agreement shall provide for and include provisions on
Barrick Bullfrog’s right of first refusal to Rocky Mountain’s JV Interest if
Rocky Mountain decides to dispose of its JV Interest.

7.The Joint Venture Agreement shall contain provisions on the following:

(a)If the JV Interest of Barrick Bullfrog or Rocky Mountain is reduced to less
than ten (10%) percent, the JV Interest shall be converted to a two (2%) percent
Interest of the Net Proceeds of Commercial Production (“NPI”). Net proceeds of
Commercial Production shall mean proceeds received from material mined, milled
and delivered to a smelter or refinery, whether in the form of concentrates,
bullion gold bars or in any other form suitable for treatment, less all
exploration and development expenditures and all capital and operating costs
attributable to the mining, processing, handling and delivery of the material so
involved. The aggregate amount payable under the NPI royalty shall not exceed
one hundred

 

 

(100%) percent of the expenditures made by the diluting party from the date of
the Joint Venture Agreement until the date the JV Interest was converted to a
NPI.

(b)If the JV Interest of Barrick Bullfrog or Rocky Mountain is reduced to less
than ten (10%) percent due to voluntary withdrawal or for reasons other than
default on payment obligations under a work program and budget, the JV Interest
shall be converted to a two (2%) percent interest of the Net Smelter Returns.
Net Smelter Returns shall be the Receipts less the Allowable Deductions
pertaining to such Receipts, in each case for the applicable calendar quarter.
Receipts shall mean the revenues for products or Minerals (as defined in the
Option Agreement) sold from the Properties, and if products or Minerals mined
and removed from the Properties are distributed to an Affiliate, then in such
event the Receipts attributed to such products or Minerals shall be the fair
market value price that would otherwise be received from a third party in an
arm’s length transaction. “Allowable Deductions” means: (i) all tolling charges,
representation expenses, metal losses, umpire charges, and penalties that are
either paid or incurred by the remaining Party or its Affiliates for or in
connection with mineral treatment, or refining processes or procedures after the
products or Minerals leave the mine site; (ii) all costs and expenses actually
incurred with, or in connection with, the transporting, insuring, stockpiling,
warehousing, shipping, and moving any of the products or Minerals produced from
the Properties and the delivery of such products or Minerals to a customer,
refinery or other place of mineral treatment, including without limitation, all
transportation costs, insurance costs and expenses, shipping and delivery costs,
agency and brokerage fees and commissions, and storage charges; (iii) sales,
use, gross receipts, customs duties, severance, government royalties, ad
valorem, VAT and other taxes and governmental charges, if any, payable with
respect to the existence, severance, production, removal, sale, processing,
transportation, or disposition of products or Minerals, but excluding taxes
based on the net income of the remaining Party or its Affiliates; (iv)
insurance, consignment, and any discounts or rebates given to customers for off
specification or damaged product. The aggregate amount payable under the Net
Smelter Returns royalty shall not exceed one hundred (100%) percent of the
expenditures made by the diluting party from the date of the Joint Venture
Agreement until the date the JV Interest was converted to a Net Smelter Returns
interest.

8.The Joint Venture Agreement shall contain provisions on the following: if a
party (the Diluting Party) to the Joint Venture Agreement declines to
participate in an approved program/budget, the JV Interest of such party shall
be recalculated from time to time according to the following formula:

  R =

REA(P) x 100%
REA(AP)

 

   

Where:

 

 

 

 

  R =

The Recalculated Participating Interest of the Diluting Party, expressed as a
percentage.

 

  REA(P) =

The Diluting Party’s Equity Account balance immediately prior to the diluting
date, as adjusted for anticipated debits and credits based on the adopted work
program and budget and the Diluting Party’s election as to contributions.

 

  REA(AP) = The Equity Account for all Parties immediately prior to the diluting
date, as adjusted for anticipated debits and credits based on the adopted work
program and budget and all Parties’ elections as to contributions.

The JV Interest of the other party to the Joint Venture Agreement who is not a
diluting Party (such party a “Non-Defaulting Party”) shall be increased by the
amount of the reduction in the JV Interest of the Diluting Party, and the
manager shall adjust the relevant work program and budget to reflect the funds
available.

Where a party to the Joint Venture Agreement defaults in making a payment that
is due and owing to the Operator (such party a “defaulting party”) the other
party to the Joint Venture Agreement who is not a defaulting party (such party a
“non-defaulting party”) may elect to have the JV Interest of the defaulting
party be diluted at twice the rate of dilution set forth above or purchase the
entirety of the defaulting party’s JV interest at a 10% discount to the fair
market value of such JV Interest.

9.The Joint Venture Agreement shall also contain and include basic provisions on
and with regard to:

(a)Confidentiality of Information;

(b)Limitations on Encumbrances on the Property and JV Interests

(c)Management Committee Duties and Procedures;

(d)Responsibilities (including the reporting obligations of the Operator to the
Management Committee) and Indemnification of the Operator;

(e)Indemnification;

(f)The assumption of Liabilities with respect to the Back-In Properties by each
of Rocky Mountain and Barrick Bullfrog in proportion to their JV Interest; and

(g)Force Majeure.

 

 

 

 

EXHIBIT E

TO

MINERAL LEASE AND OPTION TO PURCHASE

 

NOTICE OF NON-RESPONSIBILITY

 

APN Number: N/A

 

When Recorded Return to:

Barrick Bullfrog Inc.

460 West 50 North, Suite 500

Salt Lake City, Utah 84101

Attention: Peter Webster, General Counsel U.S., Barrick Gold of North America,
Inc.

Tel: (801) 990-3745

Email: pwebster@barrick.com

 

 

The undersigned affirms that this document does not contain any social security
numbers or other personal information (Per NRS 239B.030).

 

NOTICE OF NON-RESPONSIBILITY

(NRS 108.234)

 

NOTICE IS HEREBY GIVEN THAT:

 

Barrick Bullfrog Inc., a Delaware corporation, 460 West 50 North, Suite 500
East, Suite 500, Salt Lake City, Utah 84101 ( “Owner”) is the owner of those
certain unpatented lode mining and mill site claims located in Nye County,
Nevada, and more particularly described on Schedule 1, which is incorporated
herein by this reference (the “Properties”). The Properties are located in
portions of Sections 9, 10, 11, 14, 15 and 16, T12S, R46E, MDB&M.

 

1. On March 23, 2015, Owner, as Lessor, executed a written Mineral Lease and
Option to Purchase with Rocky Mountain Minerals Corp., a Nevada corporation, 897
Quail Run Drive, Grand Junction, CO 81505, (“Rocky Mountain”), as Lessee (the
“Agreement”). Pursuant to the Agreement and as of the date of the Agreement,
Rocky Mountain may undertake improvements or construction on the Properties.
Three days have not lapsed since the full execution of the Agreement.

 

2. The Properties, together with improvements, are presently in the exclusive
possession of Rocky Mountain pursuant to the Agreement.

 

3. Owner is not in possession of the Properties; are not conducting any
operations on the Properties; have not ordered, requested or purchased any work,
labor, materials, supplies or improvements for the Properties.

 

 

 

4. This Notice of Non-Responsibility provides notice that neither Owner nor its
interest in the Properties or improvements thereon shall be subject to any lien,
liability or responsibility to pay for any work, labor, materials, labor or
improvements upon said Properties.

 

5. Pursuant to the Agreement, Owner has notified Rocky Mountain in writing and
Rocky Mountain has agreed in writing that as Lessee of the Properties, Rocky
Mountain is solely responsible for payment for any work, labor, materials, labor
or improvements made upon the Properties and that Rocky Mountain must comply
with the requirements of Nevada law.

 

 

BARRICK BULLFROG INC.

 

 

By:

Name:

Title:

     

ROCKY MOUNTAIN MINERALS CORP.

 

 

By: /s/ David Beling

Name: David Beling

Title: President & CEO

 

STATE OF )

) ss:

COUNTY OF )

 

_______________________ hereby swears under the penalties of perjury that he is
the __________________________ of Barrick Bullfrog Inc.; that he has read the
forgoing Notice of Non-Responsibility, knows the contents thereof and states
that the same is true of his own knowledge, except for those matters therein
stated upon information and belief, and as to those matters, he believes them to
be true.

__________________________________________

Name:

Title:

 

 

STATE OF )

) ss:

COUNTY OF )

 

This instrument was acknowledged before me on the __day of ___________, 2015 by
__________________________, __________________________ of Barrick Bullfrog Inc.

 

WITNESS my hand and Official Seal.

 

 

 

_________________________________________

NOTARY PUBLIC

Print Name: ______________________

Notary Public, State of ____________

My Commission expires: ______________

 

STATE OF )

) ss:

COUNTY OF )

 

_______________________ hereby swears under the penalties of perjury that he is
the __________________________ of Rocky Mountain Minerals Corp.; that he has
read the forgoing Notice of Non-Responsibility, knows the contents thereof and
states that the same is true of his own knowledge, except for those matters
therein stated upon information and belief, and as to those matters, he believes
them to be true.

__________________________________________

Name:

Title:

 

 

STATE OF )

) ss:

COUNTY OF )

 

This instrument was acknowledged before me on the __day of ___________, 2015 by
__________________________, __________________________ of Rocky Mountain
Minerals Corp.

 

WITNESS my hand and Official Seal.

 

_________________________________________

NOTARY PUBLIC

Print Name: ______________________

Notary Public, State of ____________

My Commission expires: ______________

 

 

 

 

 

Schedule 1 to Notice of Non-Responsibility

 

Properties

 

Description of Patented Mining Claims and Mineral Survey Number

Six patented mining claims located in Sections 10, 11 and 15 of T12S R46E and as
specifically listed below.

 

Polaris, MS 2510 A Del Monte, MS 2510 A Emerald, MS 2318 Ruby, MS 2318 Sunset
No. 1, MS 2539 Sunset No. 2, MS 2539  

 

Description of Unpatented Lode Claims

Twenty lode mining claims located in located in Sections 9, 10, 11, 14, 15 of 16
T12S R46E and as specifically listed below:

Claim
Name BLM NMC
Serial No. Diny F 443898 Shorty 1 1058705 Shorty 2 1058706 Shorty 3 1058707
Shorty 4 1058708 Shorty 5 1058709 Shorty 6 1058710 Shorty 7 1058711 Shorty 8
1058712 Shorty 10 1058713 Shorty 11 1058714 Shorty 12 1058715 East Side 128709
Frog Extension 128711 Frog 128712 Cashboy 128714 Golden Age 16 298803 Golden Age
17 583388 Ace No. 1 112229 Yankee Girl 128710

 

 

Description of Unpatented Mill Site Claims

Eight mill site claims located in Sections 10 and 11 of T12S R46E and as
specifically listed below:

Mill site
Name BLM NMC
Serial No.

 

 

 

BFMS 257 528776 BFMS 256 528775 BFMS 255 528774 BFMS 254 528773 BFMS 253 528772
BFMS 252 528771 BFMS 251 528770 BFMS 250 528769

 

 

 

 

 

 

Part II – Map

[image_007.gif]

 

 

 

EXHIBIT F

TO

MINERAL LEASE AND OPTION TO PURCHASE

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is made by and between:

 

Bullfrog Gold Corp., a Delaware corporation (the “Company”), and its
wholly-owned subsidiary, Rocky Mountain Minerals Corp., a Nevada corporation
(“Rocky Mountain”), and

 

Barrick Gold Corporation, an Ontario, CN corporation (“Barrick”) and its
wholly-owned subsidiary, Barrick Bullfrog Inc., a Delaware corporation (“Barrick
Bullfrog”).

RECITALS

This Agreement governs the purchase and sale of Company common stock, par value
$0.0001 per share, pursuant to the exercise of the option set forth in the
Mineral Lease and Option Agreement dated March 23, 2015 between the parties
hereto (the “Option Agreement”).

AGREEMENT

IN CONSIDERATION of the foregoing recital and the mutual covenants contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.
DEFINITIONS

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Barrick Deliverables” has the meaning set forth in Section 2.1(b).

“Barrick Party” has the meaning set forth in Section 4.3.

 

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.

“Closing Date” means the day that is ten (10) days following the Exercise Date,
unless the parties agree to a different date.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, $0.0001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.

“Company Deliverable” has the meaning set forth in Section 2.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Date” means the date Rocky Mountain gives written notice to Barrick
and Barrick Bullfrog under Section 6.2 of the Option Agreement that it is
exercising its option to purchase certain properties on the terms set forth in
the Option Agreement.

“GAAP” means U.S. generally accepted accounting principles.

“Knowledge” means, with respect to any statement made to the knowledge of a
party, that the statement is based upon actual knowledge of the officers of such
party having responsibility for the matter or matters that are the subject of
the statement, after due inquiry.

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, preemptive right or other restrictions of any kind.

“Losses” has the meaning set forth in Section 4.3.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Disclosure Documents” has the meaning set forth in Section 3.1(g).

“Securities Act” means the Securities Act of 1933, as amended.

 

 

“Shares” means 3,230,000 shares of Common Stock issuable to the Barrick pursuant
to Section 2.1(a) as of the date of the Option Agreement upon the terms of this
Agreement, as adjusted through the Closing Date. In the event the Company should
at any time or from time to time prior to the Closing Date fix a record date for
the effectuation of a split or subdivision of the outstanding shares of Common
Stock or the determination of holders of Common Stock entitled to receive a
dividend or other distribution payable in additional shares of Common Stock or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly, additional shares of Common Stock (hereinafter
referred to as “Common Stock Equivalents”) without payment of any consideration
by such holder for the additional shares of Common Stock or the Common Stock
Equivalents (including the additional shares of Common Stock issuable upon
conversion or exercise thereof), then, as of such record date (or the date of
such dividend distribution, split or subdivision if no record date is fixed),
the number of Shares issuable to the Company shall be increased to that number
which, when divided by the aggregate of shares of Common Stock outstanding after
the split or subdivision or after the dividend or distribution and those
issuable with respect to such Common Stock Equivalents is a ratio equal to the
ratio of the number of Shares issuable to the Company prior to such record date
(or the date of such dividend distribution, split or subdivision if no record
date is fixed), and the Common Stock outstanding prior to the split or
subdivision or prior to the dividend or distribution and those issuable with
respect to then outstanding Common Stock Equivalents. If the number of shares of
Common Stock outstanding at any time prior to the Closing Date is decreased by a
combination of the outstanding shares of Common Stock, then, following the
record date of such combination, the number of Shares issuable to the Company
shall be decreased in the same proportion to such decrease in outstanding
shares.

“Subsidiary” means any corporation, limited liability company or other entity in
which the Company owns or controls, directly or indirectly, greater than 50% of
the equity interest thereof.

“Trading Day” means (a) a day on which quotations for the Common Stock are
reported by the OTC Markets Group on any of its marketplaces, or (b) if the
Common Stock is listed on a national securities exchange, a day on which the
Common Stock is eligible to be traded on such exchange.

“Transaction Documents” means this Agreement, the Option Agreement, and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

ARTICLE II.
PURCHASE AND SALE

2.1              Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to Barrick, and
Barrick shall purchase from the Company, the Shares. The Closing shall take
place at the offices of Parsons Behle & Latimer, counsel to Barrick, 201 South
Main Street, Suite 1800, Salt Lake City, Utah 84111, on the Closing Date or at
such other location or time as the parties may agree. At the Closing the parties
shall mae the following deliveries.

 

 

(a)                Company Delivery. The Company shall deliver or cause to be
delivered to Barrick a certificate evidencing the Shares. The Shares are issued
by the Company to Barrick in consideration of the transfer and conveyance by
Barrick Bullfrog to Rocky Mountain of the Properties, as that term is defined in
the Option Agreement.

(b)               Barrick Bullfrog Deliveries. Barrick Bullfrog shall deliver to
Rocky Mountain instruments of transfer and conveyance in form reasonable
required to effectuate transfer of the Properties from Barrick Bullfrog to Rocky
Mountain as provided for in the Option Agreement.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1              Representations and Warranties of the Company. The Company and
Rocky Mountain, jointly and severally, hereby makes the following
representations and warranties to Barrick and Barrick Bullfrog. All such
representations and warranties are made as of the date of the Option Agreement
and as of the Closing Date.

(a)                Organization and Qualification. Each of the Company and its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.

(b)               Authorization; Enforcement. Each of the Company and Rocky
Mountain has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated hereby and otherwise to carry out its
obligations hereunder. The execution and delivery of each of the Transaction
Documents by the Company and Rocky Mountain, and the consummation by each of
them of the transactions contemplated thereby have been duly authorized by all
necessary action on the part of the Company and Rocky Mountain and no further
action is required by either of them in connection therewith. Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and Rocky Mountain, and when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company and Rocky Mountain
enforceable against them in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(c)                No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and Rocky Mountain and the consummation by
them of the transactions contemplated thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any

 

 

Lien upon any of the properties or assets of the Company or any Subsidiary, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

(d)               Filings, Consents and Approvals. Neither the Company or Rocky
Mountain currently is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act and under applicable state securities statutes pertaining to the purchase
and sale contemplated by this Agreement, and (ii) those that have been made or
obtained prior to the Closing Date.

(e)                Issuance of the Shares. The Shares have been duly authorized
and, when issued and paid for in accordance with the Transaction Documents, will
be duly and validly issued, fully paid and non-assessable, free and clear of all
Liens. The Company has reserved from its duly authorized capital stock the
shares of Common Stock issuable pursuant to this Agreement in order to issue the
Shares. The Securities are not subject to any preemptive or similar rights to
subscribe for or purchase securities.

(f)                Capitalization. The number of shares and type of all
authorized, issued and outstanding capital stock of the Company, and all shares
of Common Stock reserved for issuance under the Company’s various option and
incentive plans, is as set forth in the SEC Disclosure Documents. No securities
of the Company are entitled to preemptive or similar rights, and no Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents. Except as disclosed in the SEC Disclosure Documents, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of the Company’s capital stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of its capital
stock, or securities or rights convertible or exchangeable into shares of Common
Stock. The issue and sale of the Shares will not, immediately or with the
passage of time, obligate the Company to issue shares of Common Stock or other
securities to any Person and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and non-assessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to

 

 

subscribe for or purchase any capital stock of the Company. No further approval
or authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Shares. There are no
stockholders agreements, voting agreements, or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the Knowledge of the Company, between or among any of the Company’s
stockholders.

(g)               SEC Disclosure Documents; Financial Statements. The Company
has filed all reports and proxy statements required to be filed by the Company
under the Securities Act and the Exchange Act for the twenty-four months
preceding the date of this Agreement (such reports and proxy statements, as
amended, collectively, the “SEC Disclosure Documents”). The Company has filed
all SEC Disclosure Documents on a timely basis or has timely filed a valid
extension of such time of filing and has filed any such SEC Disclosure Documents
prior to the expiration of any such extension. As of their respective dates, the
SEC Disclosure Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Disclosure Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Disclosure Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing and were prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal year-end audit
adjustments. The Company maintains and will continue to maintain a standard
system of accounting established and administered in accordance with GAAP and
the applicable requirements of the Exchange Act.

(h)               Press Releases. The press releases disseminated by the Company
during the two (2) years preceding the date of this Agreement taken as a whole
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made not
misleading.

(i)                 Material Changes. Except as disclosed in the SEC Disclosure
Documents, since the date of the latest audited financial statements included
within the SEC Disclosure Documents, (i) there has been no event, occurrence or
development that has had or that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
and its Subsidiaries have not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice, (B) liabilities not required
to be reflected in the Company’s financial statements pursuant to GAAP or
required to be disclosed in filings made with the Commission, and (C) other
liabilities that would not, individually or in the aggregate, have a Material
Adverse Effect, (iii) the Company has not altered its method of accounting or
the

 

 

identity of its auditors, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except Common Stock issued pursuant to existing Company
stock option plans or executive and director compensation arrangements. The
Company does not have pending before the Commission any request for confidential
treatment of information.

(j)                 Litigation. Except as set forth in the SEC Disclosure
Documents, there is no Action that (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or (ii)
that could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor any director or officer
thereof (in his or her capacity thereof), is or has been during the ten-year
period prior to the Closing Date the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the Knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or its Subsidiaries, or any of their respective
current or former directors or officers (in his or her capacity as such). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

(k)               Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case of (i), (ii) and (iii) above as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

(l)                 Certain Fees. No brokerage or finder’s fees or commissions
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement.

(m)             Registration Status. The Company’s Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to terminate the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.

 

 

(n)               Investment Company. The Company is not, and is not an
Affiliate of, and immediately following the Closing will not have become, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(o)               Disclosure. All disclosure provided to the Investors regarding
the Company, its business and the transactions contemplated hereby, furnished by
or on behalf of the Company (including the Company’s representations and
warranties set forth in this Agreement) are true and correct and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

(p)               No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Shares to be integrated with prior offerings by the Company for purposes of the
Securities Act.

3.2              Representations and Warranties of Barrick and Barrick Bullfrog.
Barrick and Barrick Bullfrog, jointly and severally, hereby represent and
warrant to the Company and Rocky Mountain as follows:

(a)                Organization; Authority. Each of Barrick and Barrick Bullfrog
is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with the requisite corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations thereunder. The execution, delivery and performance by Barrick
and Barrick Bullfrog of the transactions contemplated by the Transaction
Documents has been duly authorized by all necessary corporate. Each of the
Transaction Documents has been duly executed by it, and when delivered by
Barrick and Barrick Bullfrog, as applicable, in accordance with terms hereof,
will constitute its or their valid and legally binding obligation, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

(b)               Investment Intent. Barrick is acquiring the Shares as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Shares or any part thereof, without
prejudice, however, to Barrick’s right at all times to sell or otherwise dispose
of all or any part of such Shares in compliance with applicable federal and
state securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by Barrick to hold
the Shares for any period of time. Barrick is acquiring the Shares hereunder in
the ordinary course of its business. Barrick does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.

 

 

(c)                Investor Status. At the time Barrick was offered the Shares,
it was, and at the Closing Date it will be, an “accredited investor” as defined
in Rule 501(a) under the Securities Act. Barrick is not a registered
broker-dealer under Section 15 of the Exchange Act.

(d)               General Solicitation. Barrick is not purchasing the Shares as
a result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(e)                Access to Information. Barrick acknowledges that it has
reviewed the SEC Disclosure Documents and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and Rocky Mountain and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of Barrick or
its representatives or counsel shall modify, amend or affect Barrick’s right to
rely on the truth, accuracy and completeness of the SEC Disclosure Documents and
the Company’s representations and warranties contained in the Transaction
Documents.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1              Restrictions on Transfer.

(a) Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Shares other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of Barrick or in connection with a pledge as contemplated in Section 4.1(b), the
Company may require Barrick to provide to the Company an opinion of counsel
selected by Barrick, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act.

(b) Certificates evidencing the Shares will contain the following legend, until
such time as they are not required under Section 4.1(c):

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT

 

 

AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED
AS SECURITY ON BORROWINGS BY THE HOLDER.

The Company acknowledges and agrees that Barrick may from time to time pledge,
and/or grant a security interest in some or all of the Shares pursuant to a term
loan, loan arrangement, credit facility, or other borrowing arrangement and, if
required under the terms of such loan or arrangement, Barrick may transfer
pledged or secured Shares to the pledgees or secured parties. Such a pledge or
transfer would not be subject to approval or consent of the Company and no legal
opinion of legal counsel to the pledgee, secured party or pledgor shall be
required in connection with the pledge, but such legal opinion may be required
in connection with a subsequent transfer following default by Barrick of the
pledge. No notice shall be required of such pledge.

(c) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 4.1(b)): (i) whenever the Shares are registered
for resale under the Securities Act, or (ii) following a sale or transfer of
such Shares pursuant to Rule 144 (assuming the transferor is not an Affiliate of
the Company), or (iii) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the Commission). Following such time as
restrictive legends are not required to be placed on certificates representing
the Shares, the Company will, no later than three Trading Days following the
delivery by Barrick to the Company or the Company’s transfer agent of a
certificate representing such Shares containing a restrictive legend (endorsed
or with stock power attached, signatures guaranteed, and otherwise in form
necessary to affect reissuance and/ or transfer), deliver or cause to be
delivered to Barrick or its agent a certificate representing such Shares that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section
4.1(c).

4.2              Integration. The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to Barrick.

4.3              Indemnification of Investors. In addition to the indemnity
provided in the Option Agreement, the Company will indemnify and hold Barrick
and Barrick Bullfrog and their directors, officers, shareholders, partners,
employees and agents (each, an “Barrick Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Barrick Party may suffer or incur as a result of or relating to
any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company Rocky Mountain in any Transaction
Document. In addition to the indemnity contained herein, the Company will
reimburse each Barrick Party for its reasonable legal and other expenses
(including the cost of

 

 

any investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred.

4.4              Rule 144 Compliance. With a view to making available to the
holders of Shares the benefits of Rule 144 under the Securities Act and any
other rule or regulation of the Commission that may at any time permit a holder
to sell securities of the Company to the public without registration, the
Company shall:

(a)                make and keep public information available, as those terms
are understood and defined in Rule 144 under the Securities Act, at all times
after the Closing Date;

(b)               use reasonable best efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and

(c)                furnish to any holder so long as the holder owns any of the
Shares that have the status of “restricted securities” within the meaning of
Rule 144, promptly upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act, a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed or furnished by the
Company as such holder may reasonably request in connection with the sale of
such Shares without registration.

ARTICLE V.
CONDITIONS PRECEDENT

5.1              Conditions Precedent to the Obligations of Barrick to Purchase
Securities. The obligation of Barrick and Barrick Bullfrog to effectuate the
transactions contemplated by the Transaction Documents and acquire Shares at the
Closing is subject to the satisfaction or waiver by them, at or before the
Closing, of each of the following conditions:

(a)                Representations and Warranties. The representations and
warranties of the Company and Rocky Mountain contained herein shall be true and
correct in all material respects as of the date when made and as of the Closing
as though made on and as of such date;

(b)               Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;

(c)                No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;

(d)               Adverse Changes. Since the date of execution of this
Agreement, no event or series of events shall have occurred that reasonably
could have or result in (i) an adverse effect on the legality, validity or
enforceability of any Transaction Document, or (ii) a Material Adverse Effect;
and

 

 

(e)                Company Deliverables. The Company shall have delivered the
Company Deliverables in accordance with Section 2.1(a).

5.2              Conditions Precedent to the Obligations of the Company to sell
Shares. The obligation of the Company and Rocky Mountain to effectuate the
transactions contemplated by the Transaction Documents and to sell Shares at the
Closing is subject to the satisfaction or waiver by the Company, at or before
the Closing, of each of the following conditions:

(a)                Representations and Warranties. The representations and
warranties of Barrick and Barrick Bullfrog contained herein shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made on and as of such date;

(b)               Performance. Barrick and Barrick Bullfrog shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by them at or prior to the Closing;

(c)                No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents; and

(d)               Investors Deliverables. Barrick and Barrick Bullfrog shall
have delivered its Investors Deliverables in accordance with Section 2.1(b).

ARTICLE VI.
MISCELLANEOUS

6.1              Fees and Expenses. Each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Shares.

6.2              Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

6.3              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be gien in the manner provided for in Section 12.7 of the Option
Agreement.

6.4              Amendments; Waivers; No Additional Consideration. No provision
of this Agreement may be waived or amended except in a written instrument signed
by the parties hereto. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent

 

 

default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

6.5              Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

6.6              Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the state of
Nevada as provided in the Option Agreement, which will also govern with respect
to any action, claim, suit, investigation or proceeding (including, without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or threatened, concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents.

6.7              Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Shares.

6.8              Execution. This Agreement is attached an Exhibit F to the
Option Agreement. The execution and delivery of the Option Agreement is deemed
by the parties to be the execution and delivery of this Agreement. The parties
agree that this Agreement is made by them as of the Effective Date of the Option
Agreement, as that term is defined in the Option Agreement.

6.9              Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the __ day of ______,20__.

 

     

BARRICK BULLFROG INC.

 

 

By:

Name:

Title:

   

 

 

 

 

BARRICK GOLD CORPORATION

 

 

By:

Name:

Title:

     

ROCKY MOUNTAIN MINERALS CORP.

 

 

By:

Name: David Beling

Title: President & CEO

     

BULLFROG GOLD CORP.

 

By:

Name:

Title:

 

 

 

 

 

EXHIBIT G

TO

MINERAL LEASE AND OPTION TO PURCHASE

 

Quitclaim and Royalty DEED

 

After recording, return to:

Rocky Mountain Minerals Corp.

897 Quail Run Drive

Grand Junction, Colorado 81505

 

QUITCLAIM DEED
AND RESERVATION OF ROYALTY INTEREST

FOR AND IN CONSIDERATION of royalties reserved hereunder and the promises made
under the terms of that certain Mineral Lease and Option to Purchase agreement
made and entered into as of the 23rd day of March, 2015, with Barrick Bullfrog
Inc. ____________________whose address is 460 West 50 North, Suite 500 Salt Lake
City, Utah 84101 (“Grantor”), does hereby quitclaim unto [Insert ROCKY MOUNTAIN
MINERALS CORP., a Nevada corporation, or such designee as Rocky Mountain
Minerals Corp. may designate], whose address is
_____________________________________ (“Grantee”), all of the right, title and
interest in and to the following patented mining claims located in Nye County,
Nevada (the “Property”).

SEE EXHIBIT “A” ATTACHED HERETO [Insert Property Description at Exhibit “A” to
executable version of Quitclaim Deed and Reservation of Royalty Interest]

EXCEPTING AND RESERVING UNTO GRANTOR, a royalty (the “Royalty”) payable by
Grantee to Grantor equal to 2% of the gross proceeds, as described below, from
the sale or other disposition of all minerals, received from any purchaser of
any mineral derived from the ore mined from the Properties, or any products of
value derived from the Properties, without deducting therefrom any and all
charges and penalties and the cost of transportation to any processing or
refining facility, insurance premiums, sampling and assaying charges incurred
after concentrates have left the concentrator and all appropriate sales taxes.
In no case shall the cost of mining, transportation, concentrating, smelting and
refining costs, or administrative costs be deducted from the selling price in
the calculation of Royalty. If any portion of the precious metals or other
minerals or products extracted and derived from the ore mined from the
Properties are sold to an Affiliate of Grantee or treated by a facility owned or
controlled by Grantee, the actual gross proceeds received shall be deemed to be
an amount equal to what could be obtained from a non-Affiliate or purchaser or
facility not so owned or controlled by the Grantee, which would have been
incurred had the material been sold or treated to such third party.

The Royalty reserved herein shall be subject to the following:

 

 

1. PAYMENT OF ROYALTY

a. Frequency of Payment of Royalty. Grantee shall pay the Royalty within thirty
(30) business days after the sale proceeds are received during each calendar
quarter from any purchaser of minerals or other materials mined from the
Properties.

b. Method of Making Payments. All payments required hereunder may be mailed or
delivered to any single depository as Grantor may instruct. The Grantee will
have no responsibility as to the division of the Royalty payments among parties
constituting the Grantor and if the Grantee makes a payment or payments on
account of the Royalty in accordance with the provisions of this instrument, it
will have no further responsibility for distribution of the Royalty. All charges
of the agent, trustee or depository will be borne solely by the parties
receiving payments of Royalty. The delivery or the deposit in the mail of any
payment hereunder on or before the due date thereof shall be deemed timely
payment hereunder.

2. RECORDS AND REPORTS

a. Records, Inspection and Audit. Within ninety (90) days following the end of
each calendar year, commencing with the year in which the Property is brought
into commercial production (not inclusive of any bulk sampling programs), the
Grantee shall deliver to Grantor a statement of the Royalty paid for said
calendar year. The Grantor shall have the right within a period of three (3)
months from receipt of such statements to inspect the Grantee’s books and
records relating thereto and to conduct an independent audit of such books and
records at its own cost and expense.

b. Objections. If Grantor does not request an inspection of Grantee’s books and
records during the three-month period referred to in the preceding paragraph,
all payments of Royalty for the annual period will be considered final and in
full satisfaction of all obligations of the Grantee with respect thereto. If
Grantor disputes any calculation of Royalty, Grantor shall deliver to the
Grantee a written notice (the “Objection Notice”) describing and setting forth a
specific objection within sixty (60) days after receipt by the Grantor of the
final statement. If such audit determines that there has been a deficiency or an
excess in the payment made to the Grantor, such deficiency or excess will be
resolved by adjusting the next payment due hereunder. The Grantor will pay all
the costs and expenses of such audit unless a deficiency of five (5%) percent or
more of the amount due is determined to exist. The Grantee will pay the costs
and expenses of such audit if a deficiency of five (5%) percent or more of the
amount due is determined to exist. All books and records used and kept by the
Grantee to calculate the Royalty due hereunder will be kept in accordance with
generally accepted accounting principles.

3. INUREMENT

The Royalty reserved herein shall run with the land and be binding on all
subsequent owners of the Property, including any amendments, relocations,
patents of the same or additional or alternative rights to mine as may be
conferred by any changes in the mineral laws of the United States.

 

 

4. NOTICES

All notices required or permitted to be given hereunder shall be given in
writing and shall be sent by the parties by registered or certified mail, telex,
facsimile transmission or by express delivery service to the address set forth
in the identification of the parties in the headings of this Quitclaim Deed and
Reservation of Royalty Interest or to such other address as either party may
later designate by like notice to the other. All notices required or permitted
to be given hereunder shall be deemed to have been given upon the earliest of
(1) actual receipt, (2) acknowledgment in any form of receipt of telex or
facsimile transmission, (3) the business day next following deposit with an
express delivery service, properly addressed, or (4) seventy-two (72) hours
after deposit with the U.S. Mail, properly addressed with postage prepaid.
E-mail shall also be an acceptable and legal form of communications between the
Parties.

5. ASSIGNMENTS BY GRANTOR

Grantor may transfer, pledge, mortgage, charge or otherwise encumber all or any
part of its right, title and interest in and to its Royalty reserved hereunder;
provided, however, that Grantee shall be under no obligation to make its
payments hereunder to such assignee, transferee, pledgee or other third party
until Grantee’s receipt of Notice concerning the assignment or transfer.

6. COMMINGLING ORE

Grantees shall have the right to commingle ores from the Properties with ores
from other properties; provided that Grantee weighs, samples, and accounts
Grantor’s ores in accordance with sound mining and metallurgical practices.

7. INTERPRETATION

a. Governing Law; Venue. The provisions and interpretation of this Quitclaim
Deed and Reservation of Royalty Interest shall be governed by the laws of the
State of Nevada without regard to conflicts of laws principles. Any dispute
concerning this Quitclaim Deed and Reservation of Royalty Interest shall be
adjudicated in either the state or federal courts in and for the State of
Nevada.

b. Invalidity of Provisions. If any term or other provision of this Quitclaim
Deed and Reservation of Royalty Interest is invalid, illegal or incapable of
being enforced by any rule of law, or public policy, all other conditions and
provisions of this Quitclaim Deed and Reservation of Royalty Interest shall
nevertheless remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Quitclaim Deed and Reservation of
Royalty Interest so as to effect the original intent of the parties as closely
as possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the extent possible.

 

 

IN WITNESS WHEREOF, the Grantor has executed and delivered this Quitclaim Deed
and Reservation of Royalty Interest as of the ____ day of ____________, 20____.

GRANTOR:

 

Barrick Bullfrog Inc.

 

By:

Name:

Title:

 

STATE OF )

: ss.

County of )

 

The foregoing instrument was acknowledged before me this _____ day of
__________, 20___ by ________________________.



Notary Public

 

The undersigned Grantee hereby accepts this Quitclaim Deed and Reservation of
Royalty Interest made therein.

GRANTEE:

 

[ROCKY MOUNTAIN MINERALS CORP., a Nevada corporation, or such designee as Rocky
Mountain Minerals Corp. may designate]

 

By:

Name:

Title:

 

STATE OF )

: ss.

County of )

 

The foregoing instrument was acknowledged before me this _____ day of
__________, 20___ by _______________________, _________________ of
__________________________ [Rocky Mountain Minerals Corp., or such designee as
Rocky Mountain Minerals Corp. may designate], on behalf of the corporation.



Notary Public

 

 

EXHIBIT H

TO

MINERAL LEASE AND OPTION TO PURCHASE

BINDING ARBITRATION PROCEDURES

All disputes relating to with respect to the accounting of moneys expended by
Rocky Mountain as Project Work Commitments, or with respect to the calculation
of or amounts taken into account in the determination of the proceeds of the
sale of Minerals or other products from the Properties under the Mineral Lease
and Option to Purchase Agreement, or with respect to Barrick Bullfrog’s Back-In
Right shall be resolved through arbitration according to the commercial rules of
the American Arbitration Association then in effect, except to the extent that
such rules are inconsistent with the terms of this Exhibit H; provided, however,
that unless otherwise agreed by the Parties, such arbitration shall not be
conducted under the auspices of the American Arbitration Association.

 

1. All arbitrations shall occur in Reno, Nevada, unless otherwise agreed by the
Parties. The award rendered by the arbitrator or arbitrators shall be final,
nonappealable and binding as between the Parties and judgment on such award may
be entered in any court having jurisdiction.

 

2. The Parties shall use a single arbitrator mutually agreeable to them, who
shall be an attorney or an accountant with at least ten years relevant
experience in the mining industry. The arbitrator may engage professional mining
consulting firms to assist in analysis of the facts presented by the Parties at
the sole discretion of the arbitrator. If the Parties are unable to agree on the
identity of a single arbitrator within 10 days of any request for arbitration,
then each Party shall select one arbitrator and the two arbitrators shall select
a third, all within 30 days of the relevant request for arbitration. All
decisions and awards shall be made by a majority of the three arbitrators.

 

3. Notice of demand for arbitration shall be filed in writing with the other
Party. The Parties agree that after such notice has been filed they shall,
before the arbitration hearing, make discovery and disclosure of all matters
relevant to the dispute to the extent required by the rules governing the
arbitration. All questions that may arise with respect to the obligation of
disclosure and the protection of the disclosed material shall be referred to the
arbitrator or arbitrators, whose determination on such issues shall be final and
conclusive. Disclosure shall be completed no later than 60 days after filing of
the notice of arbitration, unless extended by the arbitrator or arbitrators upon
a showing of good cause by either Party to the arbitration.

 

4. Absent other agreement by the Parties, all arbitration proceedings shall be
concluded within 90 days after the notice of demand for arbitration, and the
arbitration award shall be rendered in writing within 30 days after the
conclusion of the arbitration hearing.

 

5. The arbitrator(s) fees, costs and expenses shall initially be split equally
between the Parties. However, the arbitrator or arbitrators shall determine the
substantially prevailing Party who shall be entitled to recovery of its
attorneys’ fees, costs and disbursements in the

 

 

arbitration, including the cost of the arbitrator or arbitrators. The arbitrator
or arbitrators shall have no authority to award punitive damages.

 

 

EXHIBIT I

MEMORANDUM OF AGREEMENT

 

 

Memorandum of Agreement

 

 

APN Number: N/A

 

When Recorded Return to:

 

Rocky Mountain Minerals Corp.

897 Quail Run Drive

Grand Junction, Colorado 81505

 

The undersigned affirms that this document does not contain any social security
numbers or other personal information (Per NRS 239B.030).

 

Memorandum of Mineral Lease

And

Option to Purchase

 

THIS MEMORANDUM OF MINERAL LEASE AND OPTION TO PURCHASE (“Memorandum”), is made
and entered into as of March 23, 2015, by and between BARRICK BULLFROG INC.,
(“Barrick Bullfrog”) a Delaware corporation, and ROCKY MOUNTAIN MINERALS CORP.,
(“Rocky Mountain”) a Nevada corporation and a wholly-owned subsidiary of
Bullfrog Gold Corp., a Delaware corporation. Bullfrog Gold Corp. joins this
Memorandum as the issuer of the shares of Bullfrog Gold Corp., and Barrick Gold
Corporation, a corporation organized under the laws of the Province of Ontario,
Canada, joins this Memorandum as the receiver of the shares of Bullfrog Gold
Corp.

In consideration of Ten Dollars ($10.00) and other valuable consideration set
forth in the terms and conditions of that certain Mineral Lease and Option to
Purchase effective March 23, 2015 (“Agreement”), (1) Barrick Bullfrog, Rocky
Mountain, Bullfrog Gold Corp., and Barrick Gold Corporation give notice that
they have entered into the Agreement, (2) that Rocky Mountain hereby gives
notice that it has agreed to hold and maintain the unpatented mining claims and
other properties identified on Schedule 1 to this Memorandum (the “Properties”)
for the benefit of Barrick Bullfrog in accordance with the terms and conditions
of the Agreement and (3) that Barrick Bullfrog has granted in the Agreement the
exclusive option to purchase 100% of Barrick Bullfrog’s interest in the
Properties free and clear of all encumbrances created by, though or under
Barrick Bullfrog for a transfer of shares of Bullfrog Gold Corp. plus a gross
proceeds royalty interest that will be reserved by Barrick Bullfrog if the
option is exercised by Rocky Mountain and a closing occurs, and subject to
certain rights of Barrick Bullfrog to repurchase a portion of its interest.

The term of the Agreement is for 5 years from the date of the Agreement.

 

 

The rights of the parties to the Agreement are not freely assignable and require
the consent of the non-assigning party and the occurrence of certain events,
including the assumption of certain duties and obligations by the party to whom
the Agreement is being assigned.

The Agreement is expressly binding on the parties and their respective
successors and permitted assigns. Nothing contained within this Memorandum shall
amend, limit or affect the rights and duties of the parties under the Agreement.
Information regarding all of the terms and conditions of the Agreement may be
obtained from the parties at the addresses set forth above.

IN WITNESS WHEREOF, the parties have executed this Memorandum of Mineral Lease
and Option to Purchase as of the date first written above.

 

     

BARRICK BULLFROG INC.

 

 

By: /s/ Blake Measom /s/ Paul Judd

Name: Blake Measom Paul Judd b

Title: CFO Tax Director

     

BARRICK GOLD CORPORATION

 

 

By: /s/ Michael Brown

Name: Michael Brown

Title: VP Corporate Affairs & Exec Dir

     

ROCKY MOUNTAIN MINERALS CORP.

 

 

By: /s/ David Beling

Name: David Beling

Title: President & CEO

     

BULLFROG GOLD CORP.

 

By: /s/ David Beling

Name: David Beling

Title: President & CEO

 

 

 

 

 

 

 

 

STATE OF )

) ss:

COUNTY OF )

 

_______________________ hereby swears under the penalties of perjury that he is
the __________________________ of Barrick Bullfrog Inc.; that he has read the
forgoing Notice of Non-Responsibility, knows the contents thereof and states
that the same is true of his own knowledge, except for those matters therein
stated upon information and belief, and as to those matters, he believes them to
be true.

__________________________________________

Name:

Title:

 

 

STATE OF )

) ss:

COUNTY OF )

 

This instrument was acknowledged before me on the __day of ___________, 2015 by
__________________________, __________________________ of Barrick Bullfrog Inc.

 

WITNESS my hand and Official Seal.

 

_________________________________________

NOTARY PUBLIC

Print Name: ______________________

Notary Public, State of ____________

My Commission expires: ______________

 

 

STATE OF )

) ss:

COUNTY OF )

 

_______________________ hereby swears under the penalties of perjury that he is
the __________________________ of Barrick Gold Corporation; that he has read the
forgoing Notice of Non-Responsibility, knows the contents thereof and states
that the same is true of his own knowledge, except for those matters therein
stated upon information and belief, and as to those matters, he believes them to
be true.

__________________________________________

Name:

Title:

 

 

STATE OF )

) ss:

 

 

COUNTY OF )

 

This instrument was acknowledged before me on the __day of ___________, 2015 by
__________________________, __________________________ of Barrick Gold
Corporation.

 

WITNESS my hand and Official Seal.

 

_________________________________________

NOTARY PUBLIC

Print Name: ______________________

Notary Public, State of ____________

My Commission expires: ______________

 

 

 

 

 

STATE OF )

) ss:

COUNTY OF )

 

_______________________ hereby swears under the penalties of perjury that he is
the __________________________ of Rocky Mountain Minerals Corp.; that he has
read the forgoing Notice of Non-Responsibility, knows the contents thereof and
states that the same is true of his own knowledge, except for those matters
therein stated upon information and belief, and as to those matters, he believes
them to be true.

__________________________________________

Name:

Title:

 

 

STATE OF )

) ss:

COUNTY OF )

 

This instrument was acknowledged before me on the __day of ___________, 2015 by
__________________________, __________________________ of Rocky Mountain
Minerals Corp.

 

WITNESS my hand and Official Seal.

 

_________________________________________

NOTARY PUBLIC

Print Name: ______________________

Notary Public, State of ____________

My Commission expires: ______________

 

 

 

STATE OF )

) ss:

COUNTY OF )

 

_______________________ hereby swears under the penalties of perjury that he is
the __________________________ of Bullfrog Gold Corp.; that he has read the
forgoing Notice of Non-Responsibility, knows the contents thereof and states
that the same is true of his own knowledge, except for those matters therein
stated upon information and belief, and as to those matters, he believes them to
be true.

__________________________________________

Name:

Title:

 

 

STATE OF )

) ss:

COUNTY OF )

 

This instrument was acknowledged before me on the __day of ___________, 2015 by
__________________________, __________________________ of Bullfrog Gold Corp.

 

WITNESS my hand and Official Seal.

 

_________________________________________

NOTARY PUBLIC

Print Name: ______________________

Notary Public, State of ____________

My Commission expires: ______________

 

 

 

 

Schedule I

To

Memorandum of Mineral Lease and Option to Purchase

 

Properties

Part I – Legal Description

The patented and unpatented claims described below comprise all the lands
subject to the Agreement. All such lands and interests are located approximately
three miles west of Beatty, Nevada in the Bullfrog Mining District.

Description of Patented Mining Claims and Mineral Survey Number

Six patented mining claims located in Sections 10, 11 and 15 of T12S R46E and as
specifically listed below.

 

Polaris, MS 2510 A Del Monte, MS 2510 A Emerald, MS 2318 Ruby, MS 2318 Sunset
No. 1, MS 2539 Sunset No. 2, MS 2539  

 

The Sunset 1 and 2 patented mining claims have overriding royalties, as
described in Section 9.2 of the Agreement and in Exhibit L.

Description of Unpatented Lode Claims

Twenty lode mining claims located in located in Sections 9, 10, 11, 14, 15 of 16
T12S R46E and as specifically listed below:

Claim
Name BLM NMC
Serial No. Diny F 443898 Shorty 1 1058705 Shorty 2 1058706 Shorty 3 1058707
Shorty 4 1058708 Shorty 5 1058709 Shorty 6 1058710 Shorty 7 1058711 Shorty 8
1058712 Shorty 10 1058713 Shorty 11 1058714 Shorty 12 1058715 East Side 128709
Frog Extension 128711 Frog 128712 Cashboy 128714 Golden Age 16 298803 Golden Age
17 583388

 

 

 

Ace No. 1 112229 Yankee Girl 128710

 

The Ace No. 1, Golden Age 16, and Golden Age 17 unpatented mining claims have
overriding royalties, as described in Section 9.1 of the Agreement and in
Exhibit

s J and K.

 

Description of Unpatented Mill Site Claims

Eight mill site claims located in Sections 10 and 11 of T12S R46E and as
specifically listed below:

Mill site
Name BLM NMC
Serial No. BFMS 257 528776 BFMS 256 528775 BFMS 255 528774 BFMS 254 528773 BFMS
253 528772 BFMS 252 528771 BFMS 251 528770 BFMS 250 528769

 

 

 

 

 

 

Part II – Map

[image_007.gif]

 

 

 

 

 

EXHIBIT J

 

Lease Agreement

 

Effective February 5, 1987 between

 

H.B. Layne Contractor, Inc (Lessor) and St. Joe Gold Corporation (Lessee)

 

See separate PDF for complete Lease Agreement

 

 

 

 

EXHIBIT K

 

Purchase and Sale Agreement

Between

H.B. Layne Contractor Inc

And

Barrick Bullfrog, Inc

 

July 20, 2001

 

See separate PDF for complete document

 

 

 

EXHIBIT L

 

Corporation Grant, Bargain, Sale Deed from Parador Mining Co., Inc. to Barrick
Bullfrog Inc.,

 

July 15, 2003

 

See separate PDF for complete document

 